 

Exhibit 10.31

 

AMENDED AND RESTATED
SUBCLASS A-1 NOTE PURCHASE AGREEMENT

 

 

among

 

 

WILLIS ENGINE FUNDING LLC,
as Issuer

 

 

WILLIS LEASE FINANCE CORPORATION,
as Servicer

 

 

SHEFFIELD RECEIVABLES CORPORATION,

as Subclass A-1 Note Purchaser

 

 

and

 

 

BARCLAYS BANK PLC,
as Purchaser’s Agent

 

 

dated as of December 13, 2002

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

SECTION 1.01. Certain Defined Terms.

SECTION 1.02. Other Definitional Provisions.

 

ARTICLE II PURCHASE AND SALE

SECTION 2.01. Sale and Delivery of the Subclass A-1 Note.

SECTION 2.02. Acceptance and Custody of Series 2002-1 Subclass A-1 Note.

SECTION 2.03. Funding of Loans.

SECTION 2.04. The Initial Funding and Fundings.

SECTION 2.05. Reduction of the Subclass A-1 Maximum Limit.

SECTION 2.06. Determination of Interest.

SECTION 2.07. Payments, Computations, Etc.

SECTION 2.08. Increased Costs.

SECTION 2.09. Increased Capital.

SECTION 2.10. Taxes.

 

ARTICLE III CONDITIONS PRECEDENT TO OBLIGATION OF THE PURCHASER

SECTION 3.01. Reserved.

SECTION 3.02. Conditions Precedent to All Fundings

SECTION 3.03. Conditions Precedent Each Funding.

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Issuer.

SECTION 4.02. Representations and Warranties and Agreements of WLFC.

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

SECTION 5.01. Organization.

SECTION 5.02. Authority, etc.

SECTION 5.03. Securities Act.

SECTION 5.04. Investment Company Act.

 

ARTICLE VI COVENANTS OF THE ISSUER

SECTION 6.01. [Reserved].

SECTION 6.02. Information from the Issuer.

SECTION 6.03. Access to Information.

SECTION 6.04. Security Interests; Further Assurances.

SECTION 6.05. Covenants.

SECTION 6.06. Securities Act.

 

ARTICLE VII MUTUAL COVENANTS AND AGREEMENTS

SECTION 7.01. Legal Conditions to Closing.

SECTION 7.02. Expenses and Fees.

SECTION 7.03. Mutual Obligations.

 

i

--------------------------------------------------------------------------------


 

ARTICLE VIII INDEMNIFICATION

SECTION 8.01. Indemnification by the Issuer.

SECTION 8.02. Procedure.

SECTION 8.03. Defense of Claims.

 

ARTICLE IX THE PURCHASER’S AGENT

SECTION 9.01. Authorization and Action.

SECTION 9.02. Purchaser’s Agent’s Reliance, Etc.

SECTION 9.03. Purchaser’s Agent and Affiliate.

SECTION 9.04. Indemnification.

SECTION 9.05. Purchase Decision.

SECTION 9.06. Successor Purchaser’s Agent.

 

ARTICLE X MISCELLANEOUS

SECTION 10.01. Amendments.

SECTION 10.02. Notices.

SECTION 10.03. No Waiver; Remedies.

SECTION 10.04. Binding Effect; Assignability.

SECTION 10.05. [Reserved].

SECTION 10.06. GOVERNING LAW; JURISDICTION.

SECTION 10.07. No Proceedings.

SECTION 10.08. Execution in Counterparts.

SECTION 10.09. No Recourse.

SECTION 10.10. Limited Recourse.

SECTION 10.11. Survival.

SECTION 10.12. Third-Party Beneficiaries.

SECTION 10.13. Appointment of Agent for Service of Process.

SECTION 10.14. Effect on Original Note Purchase Agreement.

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

SCHEDULE 1

Addresses for Delivery of Payments

 

 

SCHEDULE 2

Conditions Precedent to Initial Purchase

 

 

EXHIBITS

 

 

 

EXHIBIT A

Form of Loan Request

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SUBCLASS A-1 NOTE PURCHASE AGREEMENT (“Subclass A-1 Note
Purchase Agreement”) dated as of December 13, 2002, among WILLIS ENGINE FUNDING
LLC (the “Issuer”), WILLIS LEASE FINANCE CORPORATION (the “Servicer”), SHEFFIELD
RECEIVABLES CORPORATION (the “Subclass A-1 Note Purchaser”) and BARCLAYS BANK
PLC, as the Purchaser’s Agent (in such capacity, the “Purchaser’s Agent”).

 

The Issuer, the Servicer, the Subclass A-1 Note Purchaser and the Purchaser’s
Agent are party to the Class A Note Purchase Agreement dated as of September 12,
2002 (the “Original Note Purchase Agreement”).

 

The parties hereto have agreed to amend and restate the Original Note Purchase
Agreement as follows:

 


ARTICLE I
DEFINITIONS


 

SECTION 1.01.  Certain Defined Terms.  Capitalized terms used herein without
definition shall have the meanings set forth in Exhibit B to the Indenture (as
defined below), as applicable.  Additionally, the following terms shall have the
following meanings:

 

“Affected Person” means the Purchaser’s Agent, each Owner, and each of their
respective Affiliates, successors and assigns.

 

“Base Indenture” means the Amended and Restated Indenture dated as of
December13, 2002 between the Issuer, as issuer, and the Indenture Trustee, as
indenture trustee.

 

“Class A Notes” means, collectively, the $180,000,000 in stated principal amount
of the Issuer’s Subclass A-1 Note dated December 13, 2002 and issued pursuant to
this Subclass A-1 Note Purchase Agreement and $45,000,000 in stated principal
amount of the Issuer’s Subclass A-2 Notes dated December 13, 2002 and issued
pursuant to the Subclass A-2 Note Purchase Agreement.

 

“Class B Notes” means, collectively, the $20,000,000 in stated principal amount
of the Issuer’s Subclass B-1 Notes dated December 13, 2002 and issued pursuant
to the Subclass B-1 Note Purchase Agreement, and the $5,000,000 in stated
principal amount of the Issuer’s Subclass B-2 Notes dated December 13, 2002 and
issued pursuant to the Subclass B-2 Note Purchase Agreement.

 

“Commercial Paper Notes” means short-term promissory notes issued or to be
issued by the Class A Note Purchaser.

 

“Commitment Termination Date” means September 11, 2003 or such later date to
which the Commitment Termination Date may be extended (if extended) in the sole
discretion of the Subclass A-1 Note Purchaser in accordance with the terms of
Section 2.03(b) hereof.

 

--------------------------------------------------------------------------------


 

“Deal Documents” means the Series 2002-1 Transaction Documents and each other
document, agreement, certificate, schedule or other writing entered into or
delivered in connection with the foregoing, as the same may be amended,
supplemented, restated, replaced or otherwise modified from time to time.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” has the meaning specified in Section 2.10(a) hereof.

 

“Federal Bankruptcy Code” means the bankruptcy code of the United States of
America codified in Title 11 of the United States Code.

 

“Funding” means a funding by the Subclass A-1 Note Purchaser of a Loan to the
Issuer pursuant to Article II.

 

“Funding Date” means as to any Funding, any Business Day that is (i) at least
one (1) calendar week following the immediately preceding Funding Date and (ii)
two (2) Business Days immediately following the receipt by the Purchaser’s Agent
of a written request by the Issuer to obtain a Loan, such notice to be in the
form of Exhibit A hereto and to conform to requirements of Section 3.02 hereof.

 

“Governmental Actions” means any and all consents, approvals, permits, orders,
authorizations, waivers, exceptions, variances, exemptions or licenses of, or
registrations, declarations or filings with, any Governmental Authority required
under any Governmental Rules.

 

“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.

 

“Increased Costs” has the meaning specified in Section 2.08 hereof.

 

“Indemnified Party” has the meaning specified in Section 8.01 hereof.

 

“Indenture” means the Base Indenture, as supplemented by the Indenture
Supplement, as the same may be amended and supplemented from time to time.

 

“Indenture Supplement” means the Amended and Restated Series 2002-1 Supplement
dated as of December 13, 2002, between the Issuer and the Indenture Trustee, as
the same may be amended, supplemented or otherwise modified from time to time.

 

“Interpretation” as used in Sections 2.08 and 2.09 hereof with respect to any
law or regulation means the interpretation or application of such law or
regulation by any governmental authority (including, without limitation, any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government),

 

2

--------------------------------------------------------------------------------


 

central bank, accounting standards board, financial services industry advisory
body or any comparable entity.

 

“Investment Company Act” means the United States Investment Company Act of 1940,
as amended.

 

“Issuer Documents” has the meaning specified in Section 4.01(ii) hereof.

 

“Liquidity Agreement” means the Revolving Asset Purchase Agreement dated as of
December     , 2002, among the Subclass A-1 Note Purchaser, the Purchaser’s
Agent and the additional Sheffield Purchasers, if any, named therein, as the
same may be amended, supplemented or otherwise modified from time to time.

 

“Liquidity Providers” means the banks at any time party to the Liquidity
Agreement.

 

“Loan Request” means any request by the Issuer pursuant to Section 2.04(b) and
in the form of Exhibit A.

 

“Losses” has the meaning specified in Section 8.01 hereof.

 

“Notes” means the Class A Notes and the Class B Notes.

 

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment or deposit required to be made hereunder, under the Indenture or from
the execution, delivery or registration of, or otherwise with respect to, any of
the foregoing.

 

“Owner” shall mean the Subclass A-1 Note Purchaser and each other Person
(including a participant to the extent of its undivided interest) that has
purchased, or has entered into a commitment to purchase, the Subclass A-1 Note,
or an interest therein, from the Class A Note Purchaser whether pursuant to a
Liquidity Agreement or otherwise.

 

“Purchase” means the initial purchase by the Subclass A-1 Note Purchaser of the
Subclass A-1 Note from the Issuer.

 

“Purchaser” means the Subclass A-1 Note Purchaser.

 

“Purchaser’s Agent” means Barclays Bank PLC.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Section 2.10(a) Amount” has the meaning specified in Section 2.10(a) hereof.

 

3

--------------------------------------------------------------------------------


 

“Sheffield Owners” means the Subclass A-1 Note Purchaser and the Sheffield
Purchasers.

 

“Sheffield Purchasers” means each of the purchasers from time to time party to
the Liquidity Agreement.

 

“Subclass A-1 Increased Costs” shall mean, with respect to any Interest Accrual
Period, an amount equal to the sum of (a) the aggregate amount payable to all
Affected Persons pursuant to Sections 2.08, 2.09 and 2.10 of this Agreement in
respect of such Interest Accrual Period and (b) the aggregate of such amounts
with respect to prior Interest Accrual Periods which remain unpaid.

 

“Subclass A-1 Note Purchaser” means Sheffield Receivables Corporation, in its
capacity as the Subclass A-1 Note Purchaser.

 

“Taxes” has the meaning specified in Section 2.10(a) hereof.

 

“Termination Date” means the earliest of (a) the date of the occurrence of an
Early Amortization Event and (b) the Commitment Termination Date.

 

“Third Party Claim” has the meaning specified in Section 8.02 hereof.

 

“United States” means the United States of America.

 

“WLFC Documents” has the meaning specified in Section 4.02(i) hereof.

 

SECTION 1.02.  Other Definitional Provisions.


 


(A)                                  ALL TERMS DEFINED IN THIS SUBCLASS A-1 NOTE
PURCHASE AGREEMENT SHALL HAVE THE DEFINED MEANINGS WHEN USED IN ANY CERTIFICATE
OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO UNLESS OTHERWISE DEFINED
THEREIN.


 


(B)                                 AS USED HEREIN AND IN ANY CERTIFICATE OR
OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO, ACCOUNTING TERMS
NOT DEFINED IN SECTION 1.01, HAVE THE MEANINGS ASSIGNED TO THEM IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES.


 


(C)                                  THE WORDS “HEREOF,” “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS SUBCLASS A-1 NOTE
PURCHASE AGREEMENT SHALL REFER TO THIS SUBCLASS A-1 NOTE PURCHASE AGREEMENT AS A
WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS SUBCLASS A-1 NOTE PURCHASE
AGREEMENT; AND SECTION, SUBSECTION, SCHEDULE AND EXHIBIT REFERENCES CONTAINED IN
THIS SUBCLASS A-1 NOTE PURCHASE AGREEMENT ARE REFERENCES TO SECTIONS,
SUBSECTIONS, SCHEDULES AND EXHIBITS IN OR TO THIS SUBCLASS A-1 NOTE PURCHASE
AGREEMENT UNLESS OTHERWISE SPECIFIED.

 

4

--------------------------------------------------------------------------------


 


ARTICLE II
PURCHASE AND SALE


 

SECTION 2.01.  Sale and Delivery of the Subclass A-1 Note.  In reliance on the
representations, warranties and agreements set forth in the Original Note
Purchase Agreement, the Issuer sold, and the Subclass A-1 Note Purchaser
purchased, on the Closing Date, the Subclass A-1 Note with a maximum aggregate
principal amount of $180,000,000, which Subclass A-1 Note was duly executed by
the Issuer, duly authenticated by the Indenture Trustee and registered in the
name of the Purchaser’s Agent on behalf of the Subclass A-1 Note Purchaser.  The
actual outstanding principal balance of the Subclass A-1 Note will be increased
and decreased from time to time in accordance with the terms hereof and of the
Indenture Supplement.

 

SECTION 2.02.  Acceptance and Custody of Series 2002-1 Subclass A-1 Note.  On
the Closing Date, the Purchaser’s Agent took delivery of the Subclass A-1 Note
and has maintained custody thereof on behalf of the Subclass A-1 Note Purchaser.

 


SECTION 2.03.  FUNDING OF LOANS.


 

(a)                                  On the terms and conditions hereinafter set
forth, the Issuer may, at its option, request Loans from the Subclass A-1 Note
Purchaser.  The Purchaser’s Agent may act on behalf of and for the benefit of
the Subclass A-1 Note Purchaser in this regard.  The Subclass A-1 Note Purchaser
shall fund Loans from time to time according to their respective Percentage
Interests in the Subclass A-1 Note during the period from the date hereof to but
not including the Termination Date; provided, however, that no Loan shall be
funded under this Agreement unless on the applicable Funding Date a Loan is
funded under the Subclass B-1 Note Purchase Agreement in an amount that is one
ninth (1/9) the amount of the Loan funded under this Agreement.  Under no
circumstances shall the Subclass A-1 Note Purchaser fund any Loan if after
giving effect to such Funding, (i) the aggregate Subclass A-1 Note Principal
Balance outstanding hereunder would either (A) exceed the Subclass A-1 Note
Commitment or (B) exceed the product of (y) nine (9) and (z) the aggregate
Subclass B-1 Note Principal Balance outstanding under the Subclass B-1 Note
Purchase Agreement after giving effect to the Funding made thereunder on the
same date, (ii) the Class A Note Principal Balance exceeds the Class A Note
Commitments or (iii) the Aggregate Note Principal Balance exceeds the sum of the
Class A Note Commitments and the Class B Note Commitments.


 


(B)                                 THE ISSUER MAY, WITHIN 60 DAYS, BUT NO LATER
THAN 45 DAYS, PRIOR TO THE THEN EXISTING COMMITMENT TERMINATION DATE, BY WRITTEN
NOTICE TO THE PURCHASER’S AGENT, MAKE WRITTEN REQUEST FOR THE SUBCLASS A-1 NOTE
PURCHASER TO EXTEND THE COMMITMENT TERMINATION DATE FOR AN ADDITIONAL PERIOD OF
364 DAYS.  THE PURCHASER’S AGENT WILL GIVE PROMPT NOTICE TO THE SUBCLASS A-1
NOTE PURCHASER AND THE SUBCLASS A-1 NOTE PURCHASER OF ITS RECEIPT OF SUCH
REQUEST FOR EXTENSION OF THE COMMITMENT TERMINATION DATE.  THE SUBCLASS A-1 NOTE
PURCHASER SHALL MAKE A DETERMINATION, IN THEIR SOLE DISCRETION AND AFTER A FULL
CREDIT REVIEW, NOT MORE THAN 30 DAYS AND NOT LESS THAN 15 DAYS PRIOR TO THE THEN
APPLICABLE COMMITMENT TERMINATION DATE AS TO WHETHER OR NOT IT WILL AGREE TO
EXTEND THE COMMITMENT TERMINATION DATE; PROVIDED, HOWEVER, THAT THE FAILURE OF
THE SUBCLASS A-1 NOTE PURCHASER TO MAKE A TIMELY RESPONSE TO THE ISSUER’S
REQUEST FOR EXTENSION OF THE COMMITMENT TERMINATION DATE SHALL BE DEEMED TO
CONSTITUTE A

 

5

--------------------------------------------------------------------------------


 

refusal by the Subclass A-1 Note Purchaser to extend the Commitment Termination
Date.  It shall be a condition to the extension of the Commitment Termination
Date that the commitment under the Subclass A-1 Note Purchase Agreement be
extended to the same date.


 


SECTION 2.04.  THE FUNDINGS.


 


(A)                                  THE SUBCLASS A-1 NOTE SHALL BEAR INTEREST
AT THE APPLICABLE INTEREST RATE AS PROVIDED IN THE INDENTURE.  SUBJECT TO THE
CONDITIONS DESCRIBED IN SECTIONS 2.03, 3.01 AND 3.02, AS APPLICABLE, EACH
FUNDING SHALL BE MADE IN ACCORDANCE WITH THE PROCEDURES DESCRIBED IN SECTION
2.04(B).


 


(B)                                 EACH FUNDING SHALL BE MADE, AFTER RECEIPT BY
THE SUBCLASS A-1 NOTE PURCHASER OF A LOAN REQUEST DELIVERED BY THE ISSUER TO THE
PURCHASER’S AGENT AT LEAST TWO BUSINESS DAYS PRIOR TO SUCH PROPOSED FUNDING DATE
AND EACH SUCH NOTICE SHALL SPECIFY (I) THE AGGREGATE AMOUNT OF SUCH FUNDING
WHICH AMOUNT MUST SATISFY THE APPLICABLE MINIMUM REQUIREMENT SET FORTH IN THE
FOLLOWING SENTENCE AND (II) THE DATE OF SUCH FUNDING.  THE ISSUER SHALL DELIVER
NO MORE THAN TWO SUCH NOTICES IN ANY CALENDAR MONTH, AND EACH AMOUNT SPECIFIED
IN ANY SUCH NOTICE MUST SATISFY THE FOLLOWING MINIMUM REQUIREMENTS, AS
APPLICABLE, AS A CONDITION TO THE RELATED FUNDING THE FUNDING SHALL BE IN AN
AMOUNT EQUAL TO $900,000 OR AN INTEGRAL MULTIPLE OF $1,000 IN EXCESS THEREOF;
PROVIDED, HOWEVER, THAT IF SUCH FUNDING IS TO BE MADE HEREUNDER AT A TIME WHEN
THERE ARE NO OUTSTANDING COMMERCIAL PAPER NOTES ISSUED IN RESPECT OF A FUNDING
UNDER THIS SUBCLASS A-1 NOTE PURCHASE AGREEMENT OF $4,500,000 OR AN INTEGRAL
MULTIPLE OF $9,000 IN EXCESS THEREOF, THEN SUCH FUNDING UNDER THIS SUBCLASS A-1
NOTE PURCHASE AGREEMENT SHALL BE IN AN AMOUNT EQUAL TO $4,500,000 OR AN INTEGRAL
MULTIPLE OF $9,000 IN EXCESS THEREOF.  EACH NOTICE DELIVERED BY THE ISSUER
PURSUANT TO THIS SECTION 2.04 SHALL BE IRREVOCABLE.  FOLLOWING RECEIPT OF SUCH
NOTICE, THE FUNDING WILL BE MADE BY THE SUBCLASS A-1 NOTE PURCHASER.  ON THE
DATE OF SUCH FUNDING THE SUBCLASS A-1 NOTE PURCHASER SHALL, UPON SATISFACTION OF
THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE III, MAKE AVAILABLE TO THE ISSUER
BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS, AT SUCH BANK OR OTHER LOCATION
REASONABLY DESIGNATED BY ISSUER IN ITS LOAN REQUEST GIVEN PURSUANT TO THIS
SECTION 2.04(B), AN AMOUNT EQUAL TO THE AMOUNT OF SUCH LOAN RELATED TO SUCH
FUNDING.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 2.04(B), FOLLOWING
THE CONSUMMATION OF THE TERM SECURITIZATION, THE SUBCLASS A-1 NOTE PURCHASER
SHALL NOT BE OBLIGATED TO FUND A LOAN UNDER THIS AGREEMENT AND THE SERIES 2002-1
SUPPLEMENT UNTIL THE ISSUER AND THE SUBCLASS A-1 NOTE PURCHASER HAVE AGREED IN
WRITING REGARDING THE SPREAD FOR SUCH LOAN.


 

SECTION 2.05.  Reduction of the Subclass A-1 Maximum Limit.  The Issuer may,
upon at least five Business Days’ notice to the Purchaser’s Agent, terminate in
whole or reduce in part the portion of the Subclass A-1 Maximum Limit that
exceeds the sum of the aggregate Subclass A-1 Note Principal Balance and
interest accrued and to accrue thereon through the date of payment; provided,
however, that each partial reduction of the Subclass A-1 Maximum Limit shall be
in an aggregate amount equal to $100,000 or an integral multiple thereof;
provided further, however, that each partial reduction of the Subclass A-1
Maximum Limit shall be accompanied by a partial reduction of the Subclass A-1
Maximum Limit under the Subclass A-1 Note Purchase Agreement in an amount equal
to nine (9) times the amount of the partial reduction hereunder, provided
further however that the Subclass A-1 Maximum Limit

 

6

--------------------------------------------------------------------------------


 

may not be reduced by the Issuer if the Subclass A-2 Maximum Limit is greater
than zero (-0-).  Each notice of reduction or termination pursuant to this
Section 2.05 shall be irrevocable.

 

SECTION 2.06.  Determination of Interest.  The Purchaser’s Agent shall determine
the Interest (including unpaid Interest, if any, due and payable on a prior
Payment Date) on the Subclass A-1 Note to be paid on each Payment Date for the
applicable Interest Accrual Period and shall advise the Issuer and the Indenture
Trustee thereof prior to 2:00 p.m. (New York City time) on the related
Determination Date.

 


SECTION 2.07.  PAYMENTS, COMPUTATIONS, ETC.


 


(A)                                  UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN,
ALL AMOUNTS TO BE PAID OR DEPOSITED BY THE ISSUER OR THE SERVICER HEREUNDER
SHALL BE PAID OR DEPOSITED IN ACCORDANCE WITH THE TERMS HEREOF NO LATER THAN
11:00 A.M. (NEW YORK CITY TIME) ON THE DAY WHEN DUE IN LAWFUL MONEY OF THE
UNITED STATES IN IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT MAINTAINED BY THE
SUBCLASS A-1 NOTE PURCHASER AS SHOWN ON SCHEDULE 1 HERETO, OR SUCH OTHER ACCOUNT
DESIGNATED FROM TIME TO TIME BY THE SUBCLASS A-1 NOTE PURCHASER.  THE ISSUER
SHALL, TO THE EXTENT PERMITTED BY LAW, PAY TO THE SUBCLASS A-1 NOTE PURCHASER
DEFAULT INTEREST AT THE OVERDUE RATE AS PROVIDED IN THE INDENTURE; PROVIDED,
HOWEVER, THAT SUCH INTEREST RATE SHALL NOT AT ANY TIME EXCEED THE MAXIMUM RATE
PERMITTED BY APPLICABLE LAW.  ALL COMPUTATIONS OF INTEREST AND OTHER FEES
HEREUNDER SHALL BE MADE ON THE BASIS OF A YEAR OF 360 DAYS FOR THE ACTUAL NUMBER
OF DAYS (INCLUDING THE FIRST BUT EXCLUDING THE LAST DAY) ELAPSED.


 


(B)                                 WHENEVER ANY PAYMENT HEREUNDER SHALL BE
STATED TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE
ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH
CASE BE INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST OR ANY FEE PAYABLE
HEREUNDER, AS THE CASE MAY BE.


 


(C)                                  IF ANY FUNDING REQUESTED BY THE ISSUER AND
APPROVED BY THE SUBCLASS A-1 NOTE PURCHASER PURSUANT TO SECTION 2.04, IS NOT,
FOR ANY REASON WHATSOEVER RELATED TO A DEFAULT OR NONPERFORMANCE BY THE ISSUER,
MADE OR EFFECTUATED, AS THE CASE MAY BE, ON THE DATE SPECIFIED THEREFOR, THE
ISSUER SHALL INDEMNIFY THE SUBCLASS A-1 NOTE PURCHASER AGAINST ANY REASONABLE
LOSS, COST OR EXPENSE INCURRED BY THE SUBCLASS A-1 NOTE PURCHASER, INCLUDING,
WITHOUT LIMITATION, ANY LOSS (EXCLUDING LOSS OF ANTICIPATED PROFITS), COST OR
EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR
OTHER FUNDS ACQUIRED BY THE SUBCLASS A-1 NOTE PURCHASER TO FUND OR MAINTAIN SUCH
FUNDING DURING SUCH INTEREST ACCRUAL PERIOD.


 

SECTION 2.08.  Increased Costs.  If due to the introduction of or any change
(including, without limitation, any change by way of imposition or increase of
reserve requirements) in or in the Interpretation of any law or regulation or
the imposition of any guideline or request from any central bank or other
Governmental Authority after the date hereof reflecting such change, there shall
be an increase in the cost to an Affected Person of making or maintaining any
investment in the Subclass A-1 Note or any interest therein or of agreeing to
purchase or invest in the Subclass A-1 Note or any interest therein, as the case
may be (other than by reason of any Interpretation of or introduction of or
change in laws or regulations relating to Taxes or Excluded Taxes), such
Affected Person shall promptly submit to the Issuer, the Servicer and, if such
Person is not the Purchaser’s Agent, the Purchaser’s Agent, a certificate

 

7

--------------------------------------------------------------------------------


 

setting forth in reasonable detail, the calculation of such increased costs
incurred by such Affected Person.  In determining such amount, such Affected
Person may use any reasonable averaging and attribution methods, consistent with
the averaging and attribution methods generally used by such Affected Person in
determining amounts of this type.  The amount of increased costs set forth in
such certificate (which certificate shall, in the absence of manifest error, be
prima facie evidence as to such amount) shall be included in the Subclass A-1
Increased Costs for the Interest Accrual Period immediately succeeding the date
on which such certificate was delivered (or if such certificate was delivered
during the last Interest Accrual Period, for such last Interest Accrual Period)
and to the extent remaining outstanding, each Interest Accrual Period thereafter
until paid in full.  The Purchaser’s Agent, out of amounts received by it in
respect of Subclass A-1 Increased Costs for Affected Persons for any Interest
Accrual Period, shall pay such increased costs to such Affected Persons;
provided, however, that if the amount so distributable in respect of the
Subclass A-1 Increased Costs is less than the aggregate amount payable to all
such Affected Persons pursuant to Sections 2.08, 2.09 and 2.10 hereof, the
resulting shortfall shall be allocated among such Affected Persons on a pro rata
basis (determined by the amount owed to each).

 

SECTION 2.09.  Increased Capital.  If the introduction of or any change in or in
the Interpretation of any law or regulation or the imposition of any guideline
or request from any central bank or other governmental authority reflecting such
change after the date hereof affects or would affect the amount of capital
required or expected to be maintained by any Affected Person, and such Affected
Person determines that the amount of such capital is increased as a result of
(i) the existence of the Subclass A-1 Note Purchaser’s agreement to make or
maintain an investment in the Subclass A-1 Note or any interest therein and
other similar agreements or facilities, or (ii) the existence of any agreement
by Affected Persons to make or maintain an investment in the Subclass A-1 Note
or any interest therein or to fund any such investment and any other commitments
of the same type, such Affected Person shall promptly submit to the Issuer, the
Servicer and, if such Person is not the Purchaser’s Agent, the Purchaser’s
Agent, a certificate setting forth in reasonable detail, the calculation of the
additional amounts required to compensate such Affected Person in light of such
circumstances.  In determining such amount, such Affected Person may use any
reasonable averaging and attribution methods, consistent with the averaging and
attribution methods generally used by such Affected Person in determining
amounts of this type.  The amount set forth in such certificate (which
certificate shall, in the absence of manifest error, be prima facie evidence as
to such amount) shall be included in the Subclass A-1 Increased Costs for the
Interest Accrual Period immediately succeeding the date on which such
certificate was delivered (or if such certificate was delivered during the last
Interest Accrual Period, for such last Interest Accrual Period), and to the
extent remaining outstanding, each Accrual Period thereafter until paid in
full.  The Purchaser’s Agent, out of amounts received by it in respect of
Subclass A-1 Increased Costs for Affected Persons for any Interest Accrual
Period, shall pay such increased costs to such Affected Persons; provided,
however, that if the amount so distributable in respect of the Subclass A-1
Increased Costs is less than the aggregate amount payable to all such Affected
Persons pursuant to Sections 2.08, 2.09 and 2.10 hereof, the resulting shortfall
shall be allocated among such Affected Persons on a pro rata basis (determined
by the amount owed to each).

 

SECTION 2.10.  Taxes.  (a) Any and all payments and deposits required to be made
under this Agreement, the Subclass A-1 Note or the Indenture by the Issuer or
the

 

8

--------------------------------------------------------------------------------


 

Indenture Trustee to or for the benefit of an Owner shall be made, to the extent
allowed by law, free and clear of and without deduction for any and all present
or future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority.  If, as a result of any
change in law, treaty or regulation or in the interpretation or administration
thereof by any governmental or regulatory agency or body charged with the
administration or interpretation thereof, or the adoption of any law, treaty or
regulation, any taxes, levies, imposts, duties, charges or fees are required to
be withheld from any amount payable to any Owner hereunder, the amount so
payable to such Owner shall be increased to the extent necessary to yield to
such Owner (after payment of all taxes, levies, imposts, duties, charges or
fees) the amount stated to be payable to such Owner hereunder (such increase and
any similar increase described in Section 2.10(d), a “Section 2.10(a) Amount”);
provided, however, that this sentence shall not apply with respect to (i) income
taxes (including, without limitation, branch profits taxes, minimum taxes and
taxes computed under alternative methods, at least one of which is based on net
income) and franchise taxes that are based on income or any other tax upon or
measured by income or gross receipts imposed on any Owner, in each case, as a
result of a present or former connection (other than any connection arising out
of the transactions contemplated by this Agreement) between the jurisdiction of
the government or taxing authority imposing such tax and such Owner; (ii) any
taxes, levies, imposts, duties, charges or fees that would not have been imposed
but for the failure by such Owner to provide and keep current any certification
or other documentation permitted by applicable law to be delivered by such Owner
and required to qualify for an exemption from or reduced rate thereof; (iii) any
taxes, levies, imposts, duties, charges or fees imposed as a result of a change
by any Owner of the office through which the Subclass A-1 Note or any interest
therein hereunder is acquired, accounted for or booked as a result of the sale,
transfer or assignment by any Owner of its interest hereunder, other than any
such taxes, levies, imposts, duties, charges or fees imposed as a result of any
such change or adoption occurring after any such Subclass A-1 Note or interest
therein is acquired, accounted for or booked; (iv) taxes measured by income,
gross receipts, assets or capital of any Owner by the taxing authority of the
jurisdiction where such Owner is organized, incorporated, managed, controlled or
is considered to be doing business or in which it maintains an office, branch or
agency (other than Taxes imposed on the gross amount of any payments made to
under this Agreement without regard to such place of origination or
incorporation, such management or control, the conduct of such business or the
maintenance of such office, branch or agency); (v) any Taxes imposed on such
Owner as a result of payments not related to this Agreement; and (vi) any
withholding tax with respect to any Owner (all such exclusions being hereinafter
called “Excluded Taxes” and all other taxes, levies, imposts, duties, charges or
fees being hereinafter called “Taxes”).  To the extent that any Owner actually
realizes a tax benefit on its income tax returns (whether by reason of a
deduction, credit or otherwise) (a “Tax Benefit”) for a given year that is
attributable to the payment by the Issuer or the Indenture Trustee of any such
Taxes on behalf of such Owner, such Owner shall reimburse the Issuer for the
amount of such Tax Benefit, it being understood that the taking of any action to
realize any Tax Benefit shall be within the sole discretion of such Owner;
provided, however, that for purposes of reimbursing the Issuer, such Owner shall
calculate the amount of the Tax Benefit realized that is attributable to the
Issuer’s or the Indenture Trustee’s payment of such Taxes on behalf of such
Owner as if such Owner realized or received such Tax Benefit pro rata with all
other Tax Benefits available to it for such year.

 

9

--------------------------------------------------------------------------------


 


(B)                                 EACH OF THE ISSUER AND, TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW (INCLUDING THE CODE), EACH OWNER AGREES THAT, WITH
RESPECT TO ALL FEDERAL, STATE AND LOCAL INCOME FRANCHISE TAXES, IT WILL TREAT
THE SUBCLASS A-1 NOTE AS INDEBTEDNESS.  EACH OWNER NOT ORGANIZED UNDER THE LAWS
OF THE UNITED STATES OR A STATE THEREOF COVENANTS THAT TO THE EXTENT THAT IT IS
ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT DEDUCTION OR
WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES (OTHER THAN WITHHOLDING
TAXES) BECAUSE SUCH INCOME IS EFFECTIVELY CONNECTED WITH A UNITED STATES TRADE
OR BUSINESS, IT WILL CONTINUE TO HOLD THE SUBCLASS A-1 NOTE IN CONNECTION WITH A
UNITED STATES TRADE OR BUSINESS FOR SO LONG AS IT IS AN OWNER.


 


(C)                                  ANY SECTION 2.10(A) AMOUNTS PAYABLE TO AN
OWNER HEREUNDER SHALL BE INCLUDED IN THE SUBCLASS A-1 INCREASED COSTS (I) FOR
THE INTEREST ACCRUAL PERIOD IN RESPECT OF WHICH THE PAYMENT SUBJECT TO
WITHHOLDING IS MADE AND (II) TO THE EXTENT REMAINING OUTSTANDING, EACH INTEREST
ACCRUAL PERIOD THEREAFTER UNTIL PAID IN FULL.  THE PURCHASER’S AGENT, OUT OF
AMOUNTS RECEIVED BY IT IN RESPECT OF SUBCLASS A-1 INCREASED COSTS FOR AFFECTED
PERSONS FOR ANY INTEREST ACCRUAL PERIOD, SHALL PAY SUCH INCREASED COSTS TO SUCH
AFFECTED PERSONS; PROVIDED, HOWEVER, THAT IF THE AMOUNT SO DISTRIBUTABLE IN
RESPECT OF THE SUBCLASS A-1 INCREASED COSTS IS LESS THAN THE AGGREGATE AMOUNT
PAYABLE TO ALL SUCH AFFECTED PERSONS PURSUANT TO SECTIONS 2.08, 2.09 AND 2.10
HEREOF, THE RESULTING SHORTFALL SHALL BE ALLOCATED AMONG SUCH AFFECTED PERSONS
ON A PRO RATA BASIS (DETERMINED BY THE AMOUNT OWED TO EACH).


 


(D)                                 IF, IN CONNECTION WITH AN AGREEMENT OR OTHER
DOCUMENT PROVIDING LIQUIDITY SUPPORT, CREDIT ENHANCEMENT OR OTHER SIMILAR
SUPPORT TO ANY OWNER IN CONNECTION WITH THIS AGREEMENT OR THE FUNDING OR
MAINTENANCE OF ITS INTEREST IN THE SUBCLASS A-1 NOTE OR ANY INTEREST THEREIN
HEREUNDER, SUCH OWNER IS REQUIRED TO COMPENSATE A BANK OR OTHER FINANCIAL
INSTITUTION IN RESPECT OF TAXES UNDER CIRCUMSTANCES SIMILAR TO THOSE DESCRIBED
IN THIS SECTION 2.10, THEN THE AMOUNTS PAYABLE TO SUCH OWNER HEREUNDER SHALL BE
INCREASED TO THE EXTENT NECESSARY TO YIELD TO SUCH OWNER (AFTER PAYMENT OF ALL
TAXES TO SUCH BANK OR OTHER FINANCIAL INSTITUTIONS) THE AMOUNT STATED TO BE
PAYABLE TO SUCH OWNER HEREUNDER.


 


ARTICLE III
CONDITIONS PRECEDENT TO OBLIGATION OF THE PURCHASER


 


SECTION 3.01.  RESERVED.


 

SECTION 3.02.  Conditions Precedent to All Fundings.  Each Funding by the
Subclass A-1 Note Purchaser (each, a “Transaction”) shall be subject to the
conditions precedent that (a) with respect to any Funding, the Servicer shall
have delivered to the Purchaser’s Agent, on or prior to the date of such Funding
in form and substance satisfactory to the Purchaser’s Agent, a Loan Request
substantially in the form of Exhibit A, and containing such additional
information as may be reasonably requested by the Purchaser’s Agent; (b) on the
date of such Transaction the following statements shall be true and the Issuer
shall be deemed to have certified that:

 

(I)                                     THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTIONS 4.01 AND 4.02 ARE TRUE AND CORRECT ON AND AS OF SUCH DAY
AS THOUGH MADE ON AND AS OF SUCH DATE;

 

10

--------------------------------------------------------------------------------


 

(II)                                  NO EVENT HAS OCCURRED AND IS CONTINUING,
OR WOULD RESULT FROM SUCH TRANSACTION WHICH CONSTITUTES AN EARLY AMORTIZATION
EVENT;

 

(III)                               ON AND AS OF SUCH DAY, AFTER GIVING EFFECT
TO SUCH TRANSACTION, THE OUTSTANDING SUBCLASS A-1 NOTE PRINCIPAL BALANCE DOES
NOT EXCEED THE SUBCLASS A-1 NOTE COMMITMENT AND THE OUTSTANDING AGGREGATE NOTE
PRINCIPAL BALANCE DOES NOT EXCEED THE SUM OF THE CLASS B NOTE COMMITMENTS AND
THE CLASS A NOTE COMMITMENTS;

 

(IV)                              ON AND AS OF SUCH DAY, THE ISSUER AND THE
SERVICER EACH HAS PERFORMED ALL OF THE AGREEMENTS CONTAINED IN THIS AGREEMENT TO
BE PERFORMED BY SUCH PERSON AT OR PRIOR TO SUCH DAY;

 

(V)                                 NO LAW OR REGULATION SHALL PROHIBIT, AND NO
ORDER, JUDGMENT OR DECREE OF ANY FEDERAL, STATE OR LOCAL COURT OR GOVERNMENTAL
BODY, AGENCY OR INSTRUMENTALITY SHALL PROHIBIT OR ENJOIN, THE MAKING OF SUCH
LOAN, REMITTANCE OF COLLECTIONS OR FUNDING BY THE SUBCLASS A-1 NOTE PURCHASER IN
ACCORDANCE WITH THE PROVISIONS HEREOF;

 

(VI)                              MCAFEE & TAFT SHALL HAVE DELIVERED TO THE
PURCHASER’S AGENT ITS WRITTEN OPINION, DATED THE APPLICABLE TRANSFER DATE, WHICH
SHALL STATE THAT IT MAY BE RELIED UPON BY SUBSEQUENT SUBCLASS A-1 NOTEHOLDERS,
IN FORM AND SUBSTANCE SATISFACTORY TO THE PURCHASER’S AGENT AND THE SUBCLASS A-1
NOTE PURCHASER, WITH RESPECT TO FAA AND RECORDATION MATTERS; AND

 

(VII)                           ON THE DATE OF SUCH TRANSACTION, THE PURCHASER’S
AGENT SHALL HAVE RECEIVED SUCH OTHER APPROVALS, OPINIONS OR DOCUMENTS AS THE
PURCHASER’S AGENT MAY REASONABLY REQUIRE.

 

SECTION 3.03.  Conditions Precedent To Each Funding.  Each Funding is subject to
the condition precedent, in addition to the conditions precedent set forth in
Section 3.02 hereof, that the Issuer shall have delivered, or shall have caused
to be delivered, to each designated recipient named in Schedule G to the
Indenture Supplement, each of the Funding Deliverables scheduled to be delivered
thereunder on or before the Funding Date of such Funding.

 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES


 

SECTION 4.01.  Representations and Warranties of the Issuer.  The Issuer
represents (as of the Effective Date and as of each date on which a Loan is made
by a Subclass A-1 Noteholder pursuant to the Supplement, unless otherwise
indicated) and warrants to, and agrees with, the Subclass A-1 Note Purchaser
that:

 

(I)                                     THE ISSUER IS A LIMITED LIABILITY
COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF DELAWARE, WITH ITS CHIEF EXECUTIVE OFFICE LOCATED AT 2320 MARINSHIP
WAY, SUITE 300, SAUSALITO, CALIFORNIA 94965, AND HAS THE POWER TO OWN ITS ASSETS
AND TO ENGAGE IN THE ACTIVITIES IN WHICH IT IS PRESENTLY ENGAGED AND IS DULY
QUALIFIED AND IN GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE ITS

 

11

--------------------------------------------------------------------------------


 

OWNERSHIP OF PROPERTY OR THE CONDUCT OF ITS ACTIVITIES REQUIRES SUCH
QUALIFICATION, IF THE FAILURE TO SO QUALIFY WOULD HAVE A MATERIAL ADVERSE EFFECT
ON THE FINANCIAL CONDITION OF THE ISSUER OR ON THE ENFORCEABILITY OF THE
SUBCLASS A-1 NOTE OR THE ABILITY OF THE ISSUER TO PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS TO WHICH IT IS A PARTY.  ONE
HUNDRED PERCENT OF THE BENEFICIAL OWNERSHIP OF THE ISSUER IS OWNED BY WILLIS
LEASE FINANCE CORPORATION (“WLFC”).  THE ISSUER HAS NO SUBSIDIARIES OTHER THAN
WLFC FUNDING (IRELAND) LIMITED;

 

(II)                                  THE ISSUER HAS THE POWER, AUTHORITY AND
LEGAL RIGHT TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT
AND THE OTHER RELATED DOCUMENTS TO WHICH IT IS A PARTY (COLLECTIVELY, THE
“ISSUER DOCUMENTS”); THE EXECUTION, DELIVERY, AND PERFORMANCE OF THE ISSUER
DOCUMENTS BY THE ISSUER HAVE BEEN DULY AUTHORIZED BY THE ISSUER BY ALL NECESSARY
ACTION, THE ISSUER DOCUMENTS, OTHER THAN THE SUBCLASS B-2 NOTES AND THE SUBCLASS
A-2 NOTES, HAVE BEEN DULY EXECUTED AND DELIVERED BY THE ISSUER, AND EACH OF THE
SUBCLASS B-2 NOTES AND THE SUBCLASS A-2 NOTES, WHEN ISSUED IN ACCORDANCE WITH
THE TERMS HEREOF AND OF THE INDENTURE AND THE SUPPLEMENT, WILL HAVE BEEN DULY
EXECUTED AND DELIVERED;

 

(III)                               EACH OF THE ISSUER DOCUMENTS (OTHER THAN THE
SUBCLASS B-2 NOTES AND THE SUBCLASS A-2 NOTES), ASSUMING DUE AUTHORIZATION,
EXECUTION AND DELIVERY BY THE OTHER PARTIES THERETO, CONSTITUTES, AND EACH OF
THE SUBCLASS B-2 NOTES AND THE SUBCLASS A-2 NOTES, WHEN ISSUED AND AUTHENTICATED
IN ACCORDANCE WITH THE TERMS OF THE INDENTURE, WILL CONSTITUTE, A LEGAL, VALID
AND BINDING OBLIGATION OF THE ISSUER, ENFORCEABLE AGAINST THE ISSUER IN
ACCORDANCE WITH ITS TERMS, EXCEPT THAT SUCH ENFORCEMENT MAY BE LIMITED BY (A)
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
(WHETHER STATUTORY, REGULATORY OR DECISIONAL) NOW OR HEREAFTER IN EFFECT
RELATING TO CREDITORS’ RIGHTS GENERALLY AND (B) GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW);

 

(IV)                              THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THE ISSUER DOCUMENTS AND THE FULFILLMENT OF THE TERMS THEREIN
WILL NOT CONFLICT WITH OR RESULT IN ANY BREACH OF ANY OF THE TERMS AND
PROVISIONS OF OR CONSTITUTE (WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) A
DEFAULT UNDER THE CERTIFICATE OF FORMATION OR LIMITED LIABILITY COMPANY
AGREEMENT OF THE ISSUER, OR ANY INDENTURE, AGREEMENT, MORTGAGE, DEED OF TRUST,
COMMITMENT LETTER OR FUNDING ARRANGEMENT WITH ANY LENDING INSTITUTION OR
INVESTMENT BANK OR OTHER INSTRUMENT TO WHICH THE ISSUER IS A PARTY OR BY WHICH
IT IS BOUND, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CLAIM OR
ENCUMBRANCE UPON ANY OF ITS PROPERTIES PURSUANT TO THE TERMS OF SUCH INDENTURE,
AGREEMENT, MORTGAGE, DEED OF TRUST, COMMITMENT LETTER OR FUNDING ARRANGEMENT
WITH ANY LENDING INSTITUTION OR INVESTMENT BANK OR OTHER SUCH INSTRUMENT, OTHER
THAN AS CREATED PURSUANT TO THE INDENTURE AND THE SUPPLEMENT, OR VIOLATE ANY LAW
OR, ANY ORDER, RULE OR REGULATION APPLICABLE TO THE ISSUER OF ANY COURT OR OF
ANY FEDERAL OR STATE REGULATORY BODY, ADMINISTRATIVE AGENCY OR OTHER
GOVERNMENTAL INSTRUMENTALITY HAVING JURISDICTION OVER THE ISSUER OR ANY OF ITS
PROPERTIES AND THERE ARE NO LEGAL OR GOVERNMENTAL PROCEEDINGS PENDING OR, TO THE
BEST KNOWLEDGE OF THE ISSUER, THREATENED OR CONTEMPLATED THAT WOULD RESULT IN A
MATERIAL MODIFICATION OR REVOCATION THEREOF;

 

12

--------------------------------------------------------------------------------


 

(V)                                 THERE ARE NO LITIGATION, PROCEEDINGS OR
INVESTIGATIONS TO WHICH THE ISSUER, OR ANY AFFILIATE OF THE ISSUER, IS A PARTY
PENDING, OR, TO THE KNOWLEDGE OF ISSUER, THREATENED, BEFORE ANY COURT,
REGULATORY BODY, ADMINISTRATIVE AGENCY OR OTHER TRIBUNAL OR GOVERNMENTAL
INSTRUMENTALITY (A) ASSERTING THE INVALIDITY OF THE CLASS B NOTES OR THE CLASS A
NOTES OR THE OTHER ISSUER DOCUMENTS, (B) SEEKING TO PREVENT THE ISSUANCE OF THE
SUBCLASS A-1 NOTE OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY
THE OTHER ISSUER DOCUMENTS, OR (C) SEEKING ANY DETERMINATION OR RULING THAT
WOULD MATERIALLY AND ADVERSELY AFFECT THE PERFORMANCE BY THE ISSUER OF ITS
OBLIGATIONS UNDER, OR THE VALIDITY OR ENFORCEABILITY OF, THE CLASS B NOTES OR
THE CLASS A NOTES OR THE OTHER ISSUER DOCUMENTS;

 

(VI)                              ALL APPROVALS, AUTHORIZATIONS, CONSENTS,
ORDERS OR OTHER ACTIONS OF ANY PERSON, CORPORATION OR OTHER ORGANIZATION, OR OF
ANY COURT, GOVERNMENTAL AGENCY OR BODY OR OFFICIAL, REQUIRED IN CONNECTION WITH
THE EXECUTION AND DELIVERY OF THE ISSUER DOCUMENTS BY THE ISSUER AND WITH THE
VALID AND PROPER AUTHORIZATION, ISSUANCE AND SALE OF THE CLASS B NOTES AND THE
CLASS A NOTES PURSUANT TO THIS AGREEMENT, HAVE BEEN OR WILL BE TAKEN OR OBTAINED
ON OR PRIOR TO THE EFFECTIVE DATE;

 

(VII)                           NO WRITTEN MATERIALS DELIVERED TO THE SUBCLASS
A-1 NOTE PURCHASER BY OR ON BEHALF OF THE ISSUER IN CONNECTION WITH THE SALE OF
THE SUBCLASS A-1 NOTE CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT A
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN OR HEREIN NOT
MISLEADING.  THERE IS NO FACT PECULIAR TO THE ISSUER OR ANY AFFILIATE OF THE
ISSUER OR, TO THE KNOWLEDGE OF THE ISSUER, ANY LEASE AGREEMENT, LESSEE OR ENGINE
WHICH THE ISSUER HAS NOT DISCLOSED TO THE PURCHASER’S AGENT IN WRITING WHICH
MATERIALLY ADVERSELY AFFECTS OR, SO FAR AS THE ISSUER CAN NOW REASONABLY
FORESEE, WILL MATERIALLY ADVERSELY AFFECT THE ABILITY OF THE ISSUER TO PERFORM
THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER RELATED DOCUMENTS;

 

(VIII)                        EACH SUPPLEMENT TO THE LIST OF ENGINES WILL BE
MADE AVAILABLE TO THE PURCHASER’S AGENT BY THE ISSUER AND WILL BE COMPLETE AS OF
THE DATE THEREOF AND WILL INCLUDE AN ACCURATE (IN ALL MATERIAL RESPECTS)
DESCRIPTION OF THE ENGINES;

 

(IX)                                THE REPRESENTATIONS AND WARRANTIES MADE BY
THE ISSUER IN THE ISSUER DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AND THE SUBCLASS A-1 NOTE PURCHASER SHALL BE ENTITLED TO RELY ON SUCH
REPRESENTATIONS AND WARRANTIES;

 

(X)                                   ANY TAXES, FEES AND OTHER GOVERNMENTAL
CHARGES PAYABLE BY THE ISSUER IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THE ISSUER DOCUMENTS, THE PLEDGE OF THE COLLATERAL TO THE INDENTURE TRUSTEE, AND
THE EXECUTION, DELIVERY AND SALE OF THE CLASS B NOTES AND THE CLASS A NOTES,
HAVE BEEN PAID;

 

(XI)                                TO THE EXTENT THE EXCHANGE ACT MAY BE DEEMED
TO APPLY TO THE CLASS B NOTES AND THE CLASS A NOTES AND THE LOANS, NONE OF THE
TRANSACTIONS CONTEMPLATED IN THE ISSUER DOCUMENTS (INCLUDING, WITHOUT LIMITATION
THEREOF; THE USE OF THE PROCEEDS FROM THE SALE OF THE SUBCLASS A-1 NOTE) WILL
VIOLATE OR RESULT IN A VIOLATION OF SECTION 7 OF THE EXCHANGE ACT, OR ANY
REGULATIONS ISSUED PURSUANT THERETO;

 

13

--------------------------------------------------------------------------------


 

(XII)                             CONCURRENTLY WITH THE EXECUTION AND DELIVERY
OF THIS AGREEMENT, THE ISSUER IS EXECUTING NO OTHER NOTE PURCHASE AGREEMENT WITH
RESPECT TO SUBCLASS A-1 NOTE;

 

(XIII)                          THE ISSUER IS NOT AN “INVESTMENT COMPANY” WITHIN
THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED;

 

(XIV)                         FOR SO LONG AS THE SERIES 2002-1 CLASS A AND CLASS
B NOTES ARE THE ONLY NOTES OUTSTANDING UNDER THE INDENTURE, EACH OF THE
INDENTURE AND THE SUPPLEMENT NEED NOT BE QUALIFIED AS AN “INDENTURE” PURSUANT TO
THE TERMS OF THE TRUST INDENTURE ACT OF 1939, AS AMENDED;

 

(XV)                            THE ISSUER HAS NOT TAKEN AND WILL NOT TAKE,
DIRECTLY OR INDIRECTLY, ANY ACTION, PROHIBITED BY RULES 101 AND 102 UNDER
REGULATION M OF THE SECURITIES AND EXCHANGE COMMISSION IN CONNECTION WITH THE
OFFERING OF THE CLASS B NOTES AND THE CLASS A NOTES;

 

(XVI)                         TO THE EXTENT THAT THE SECURITIES ACT MAY BE
DEEMED TO APPLY TO THE CLASS B NOTES AND THE CLASS A NOTES AND THE LOANS,
NEITHER THE ISSUER NOR ANY AFFILIATE (AS DEFINED IN RULE 501(B) OF REGULATION D
UNDER THE SECURITIES ACT (“REGULATION D”)) OF THE ISSUER HAS DIRECTLY, OR
THROUGH ANY AGENT, INCLUDING, WITHOUT LIMITATION, THE PURCHASER’S AGENT, (I)
SOLD, OFFERED FOR SALE, SOLICITED OFFERS TO BUY OR OTHERWISE NEGOTIATED IN
RESPECT OF, ANY SECURITY (AS DEFINED IN THE SECURITIES ACT) WHICH IS OR WILL BE
INTEGRATED WITH THE SALE OF THE CLASS B NOTES OR THE CLASS A NOTES IN A MANNER
THAT WOULD RENDER THE ISSUANCE AND SALE OF THE CLASS B NOTES AND THE CLASS A
NOTES A VIOLATION OF THE SECURITIES ACT OR REQUIRE THE REGISTRATION OF THE CLASS
B NOTES OR THE CLASS A NOTES UNDER THE SECURITIES ACT OR (II) ENGAGED IN ANY
FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF
REGULATION D) IN CONNECTION WITH THE OFFERING OF THE CLASS B NOTES AND THE CLASS
A NOTES;

 

(XVII)                      TO THE EXTENT THAT THE SECURITIES ACT MAY BE DEEMED
TO APPLY TO THE CLASS B NOTES AND THE CLASS A NOTES AND THE LOANS, IT IS NOT
NECESSARY IN CONNECTION WITH THE OFFER, SALE AND DELIVERY OF THE CLASS A NOTES
IN THE MANNER CONTEMPLATED BY THIS AGREEMENT OR THE SUBCLASS A-2 NOTE PURCHASE
AGREEMENT OR THE CLASS B NOTES IN THE MANNER CONTEMPLATED BY THE CLASS B NOTE
PURCHASE AGREEMENTS TO REGISTER THE CLASS B NOTES OR THE CLASS A NOTES UNDER THE
SECURITIES ACT ASSUMING THAT THE SUBCLASS A-1 NOTE PURCHASER IS AN “ACCREDITED
INVESTOR” AS DEFINED IN REGULATION D UNDER THE SECURITIES ACT;

 

(XVIII)                   NO EVENT HAS OCCURRED AND IS CONTINUING THAT
CONSTITUTES, OR WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH WOULD
CONSTITUTE, AN EARLY AMORTIZATION EVENT UNDER, AND AS DEFINED IN, THE
INDENTURE.  THE ISSUER IS NOT IN VIOLATION OF ANY AGREEMENT, CHARTER INSTRUMENT,
BYLAW OR OTHER INSTRUMENT TO WHICH THEY ARE A PARTY OR BY WHICH THEY ARE OR MAY
BE BOUND;

 

(XIX)                           THE AGGREGATE AMOUNT OF SCHEDULED PAYMENTS
PAYABLE BY THE LESSEES UNDER THE LEASE AGREEMENTS DURING EACH COLLECTION PERIOD
IS SUFFICIENT TO PAY THE MONTHLY SERVICING FEE, AND THE PRINCIPAL AND INTEREST
ON THE CLASS B NOTES AND THE CLASS A NOTES, AS SUCH PAYMENTS BECOME DUE AND
PAYABLE, IN ACCORDANCE WITH THE INDENTURE;

 

14

--------------------------------------------------------------------------------


 

(XX)                              THE ISSUER AGREES THAT IT WILL NOT DIRECTLY OR
INDIRECTLY, SELL OR OFFER TO SELL THE CLASS B NOTES OR THE CLASS A NOTES OR
SIMILAR SECURITY IN A MANNER THAT WOULD RENDER THE ISSUANCE AND SALE OF THE
CLASS B NOTES OR THE CLASS A NOTES PURSUANT TO THIS AGREEMENT A VIOLATION OF
SECTION 5 OF THE SECURITIES ACT.

 

SECTION 4.02.  Representations and Warranties and Agreements of WLFC.  WLFC
hereby represents (as of the Effective Date and as of each date on which a Loan
is made by a Subclass A-1 Noteholder pursuant to the Indenture Supplement,
unless otherwise indicated) and warrants to, and agrees with, the Subclass A-1
Note Purchaser that:

 

(I)                                     THE REPRESENTATIONS AND WARRANTIES MADE
BY WLFC IN THIS SUBCLASS A-1 NOTE PURCHASE AGREEMENT, THE SUBCLASS A-2 NOTE
PURCHASE AGREEMENT, THE CLASS A NOTE PURCHASE AGREEMENTS, THE GUARANTY, THE
CONTRIBUTION AND SALE AGREEMENT, THE SERVICING AGREEMENT AND ANY OTHER RELATED
DOCUMENT TO WHICH IT IS A PARTY (COLLECTIVELY, THE “WLFC DOCUMENTS”) ARE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AND THE SUBCLASS A-1 NOTE PURCHASER SHALL
BE ENTITLED TO RELY ON SUCH REPRESENTATIONS AND WARRANTIES;

 

(II)                                  NO WRITTEN MATERIALS DELIVERED TO THE
SUBCLASS A-1 NOTE PURCHASER BY OR ON BEHALF OF WLFC IN CONNECTION WITH THE SALE
OF THE CLASS B NOTES OR THE CLASS A NOTES CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED
THEREIN OR HEREIN NOT MISLEADING.  THERE IS NO FACT PECULIAR TO WLFC OR ANY
AFFILIATE OF WLFC OR, TO THE KNOWLEDGE OF WLFC, ANY LEASE AGREEMENT, LESSEE OR
ENGINE WHICH WLFC HAD NOT DISCLOSED TO THE PURCHASER’S AGENT IN WRITING WHICH
MATERIALLY AFFECTS ADVERSELY OR, SO FAR AS WLFC CAN NOW REASONABLY FORESEE, WILL
MATERIALLY AFFECT ADVERSELY THE ABILITY OF WLFC TO PERFORM THE TRANSACTIONS
CONTEMPLATED HEREBY AND BY THE BASE INDENTURE, THE INDENTURE SUPPLEMENT, THE
SERVICING AGREEMENT, THE CLASS B NOTES OR THE CLASS A NOTES;

 

(III)                               ANY TAXES, FEES AND OTHER GOVERNMENTAL
CHARGES PAYABLE BY WLFC ON OR PRIOR TO THE EFFECTIVE DATE IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THE WLFC DOCUMENTS, HAVE BEEN, OR WILL BE, PAID ON OR
PRIOR TO THE EFFECTIVE DATE;

 

(IV)                              TO THE EXTENT THAT THE EXCHANGE ACT MAY BE
DEEMED TO APPLY TO THE CLASS B NOTES AND THE CLASS A NOTES AND THE LOANS, NONE
OF THE TRANSACTIONS CONTEMPLATED HEREIN, IN THE SUBCLASS B-2 NOTE PURCHASE
AGREEMENT OR IN THE CLASS A NOTE PURCHASE AGREEMENTS (INCLUDING, WITHOUT
LIMITATION THEREOF; THE USE OF THE PROCEEDS FROM THE SALE OF THE CLASS B NOTES
AND THE CLASS A NOTES) WILL VIOLATE OR RESULT IN A VIOLATION OF SECTION 7 OF THE
EXCHANGE ACT OR ANY REGULATIONS ISSUED PURSUANT THERETO INCLUDING, WITHOUT
LIMITATION, REGULATIONS T, U AND X OF THE FEDERAL RESERVE BOARD, 12 C.F.R.,
CHAPTER II.  WLFC WILL NOT USE ANY DISTRIBUTION FROM THE ISSUER OF PROCEEDS
RECEIVED BY THE ISSUER FROM THE SALE OF THE CLASS B NOTES AND THE CLASS A NOTES
TO PURCHASE OR CARRY, DIRECTLY OR INDIRECTLY, MARGIN STOCK;

 

(V)                                 NO EVENT HAS OCCURRED AND IS CONTINUING THAT
CONSTITUTES, OR WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH WOULD
CONSTITUTE A SERVICER EVENT OF DEFAULT OR AN EARLY AMORTIZATION EVENT UNDER, AND
AS DEFINED IN, THE SERVICING AGREEMENT OR THE INDENTURE, RESPECTIVELY.  WLFC IS
NOT IN VIOLATION IN ANY MATERIAL

 

15

--------------------------------------------------------------------------------


 

RESPECT OF ANY TERM OF ANY AGREEMENT, CHARTER INSTRUMENT, BYLAW OR OTHER
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS OR MAY BE BOUND;

 

(VI)                              THE AGGREGATE AMOUNT OF SCHEDULED PAYMENTS
PAYABLE BY THE LESSEES UNDER THE LEASE AGREEMENTS DURING EACH COLLECTION PERIOD
IS SUFFICIENT TO COVER THE MONTHLY SERVICING FEE, AND PAY THE PRINCIPAL AND
INTEREST ON THE CLASS B NOTES AND THE CLASS A NOTES, AS SUCH PAYMENTS BECOME DUE
AND PAYABLE, IN ACCORDANCE WITH THE INDENTURE; AND

 

(VII)                           TO THE EXTENT THAT THE SECURITIES ACT MAY BE
DEEMED TO APPLY TO THE CLASS B NOTES AND THE CLASS A NOTES AND THE LOANS,
NEITHER WLFC NOR ANY AFFILIATE (AS DEFINED IN RULE 501(B) OF REGULATION D) OF
WLFC HAS DIRECTLY, OR THROUGH ANY AGENT, INCLUDING, WITHOUT LIMITATION, THE
PURCHASER’S AGENT, (I) SOLD, OFFERED FOR SALE, SOLICITED OFFERS TO BUY OR
OTHERWISE NEGOTIATED IN RESPECT OF, ANY SECURITY (AS DEFINED IN THE SECURITIES
ACT) WHICH IS OR WILL BE INTEGRATED WITH THE SALE OF THE CLASS B NOTES AND THE
CLASS A NOTES IN A MANNER THAT WOULD RENDER THE ISSUANCE AND SALE OF THE CLASS B
NOTES AND THE CLASS A NOTES A VIOLATION OF THE SECURITIES ACT OR REQUIRE THE
REGISTRATION OF THE CLASS B NOTES OR THE CLASS A NOTES UNDER THE SECURITIES ACT
OR (II) ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING
(WITHIN THE MEANING OF REGULATION D) IN CONNECTION WITH THE OFFERING OF THE
CLASS B NOTES AND THE CLASS A NOTES.  IT IS NOT NECESSARY IN CONNECTION WITH THE
OFFER, SALE AND DELIVERY OF THE CLASS B NOTES AND THE CLASS A NOTES TO REGISTER
THE CLASS B NOTES OR THE CLASS A NOTES UNDER THE SECURITIES ACT.

 


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


 

The Subclass A-1 Note Purchasers hereby makes the following representations and
warranties as to itself to the Issuer as of the Closing Date:

 

SECTION 5.01.  Organization.  Such Subclass A-1 Note Purchaser has been duly
organized and is validly existing and in good standing as a corporation under
the laws of its jurisdiction of incorporation, with power and authority to own
its properties and to transact the business in which it is now engaged, and the
Subclass A-1 Note Purchaser is duly qualified to do business and is in good
standing in each State of the United States where the nature of its business
requires it to be so qualified.

 

SECTION 5.02.  Authority, etc.  Such Subclass A-1 Note Purchaser has all
requisite power and authority to enter into and perform its obligations under
this Subclass A-1 Note Purchase Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery by the Subclass A-1 Note
Purchaser of this Subclass A-1 Note Purchase Agreement and the consummation by
the Subclass A-1 Note Purchaser of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action on the part
of the Subclass A-1 Note Purchaser.  This Subclass A-1 Note Purchase Agreement
has been duly and validly executed and delivered by the Subclass A-1 Note
Purchaser and constitutes a legal, valid and binding obligation of the Subclass
A-1 Note Purchaser, enforceable against the Subclass A-1 Note Purchaser in
accordance with its terms, subject as to enforcement to bankruptcy,
reorganization, insolvency, moratorium and other similar laws of general

 

16

--------------------------------------------------------------------------------


 

applicability relating to or affecting creditors’ rights and to general
principles of equity.  Neither the execution and delivery by the Subclass A-1
Note Purchaser of this Subclass A-1 Note Purchase Agreement nor the consummation
by the Subclass A-1 Note Purchaser of any of the transactions contemplated
hereby, nor the fulfillment by the Subclass A-1 Note Purchaser of the terms
hereof, will conflict with, or violate, result in a breach of or constitute a
default under (i) any term or provision of the Articles of Incorporation or
By–laws of the Subclass A-1 Note Purchaser or any Governmental Rule applicable
to the Subclass A-1 Note Purchaser or (ii) any term or provision of any
indenture or other agreement or instrument, to which the Subclass A-1 Note
Purchaser is a party or by which the Subclass A-1 Note Purchaser or any portion
of its properties are bound.  No Governmental Action which has not been obtained
is required by or with respect to the Subclass A-1 Note Purchaser in connection
with the execution and delivery of this Subclass A-1 Note Purchase Agreement by
the Subclass A-1 Note Purchaser or the consummation by the Subclass A-1 Note
Purchaser of the transactions contemplated hereby or thereby.

 


SECTION 5.03.  SECURITIES ACT.


 


(A)                                  THE SUBCLASS A-1 NOTE PURCHASED BY THE
PURCHASER’S AGENT ON BEHALF OF THE SUBCLASS A-1 NOTE PURCHASER PURSUANT TO THIS
SUBCLASS A-1 NOTE PURCHASE AGREEMENT WILL BE ACQUIRED FOR INVESTMENT ONLY AND
NOT WITH A VIEW TO ANY PUBLIC DISTRIBUTION THEREOF, AND THE SUBCLASS A-1 NOTE
PURCHASER WILL NOT OFFER TO SELL OR OTHERWISE DISPOSE OF ITS SUBCLASS A-1 NOTE
(OR ANY INTEREST THEREIN) IN VIOLATION OF ANY OF THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT OR ANY APPLICABLE STATE OR OTHER SECURITIES LAWS.  THE
SUBCLASS A-1 NOTE PURCHASER ACKNOWLEDGES THAT IT HAS NO RIGHT TO REQUIRE THE
ISSUER TO REGISTER THE SUBCLASS A-1 NOTE UNDER THE SECURITIES ACT OR ANY OTHER
SECURITIES LAW.  THE SUBCLASS A-1 NOTE PURCHASER AGREES THAT THE SUBCLASS A-1
NOTE MAY NOT BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN
COMPLIANCE WITH THE SECURITIES ACT AND TO A PERSON THAT THE SUBCLASS A-1 NOTE
PURCHASER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF  RULE 144A (A “QIB”) PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, AND WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE OR PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A UNDER THE SECURITIES ACT.  NEITHER THE SUBCLASS A-1 NOTE
PURCHASER NOR ANY OF THEIR AFFILIATES NOR ANY PERSONS ACTING ON THEIR BEHALF
HAVE ENGAGED OR WILL ENGAGE IN ANY GENERAL SOLICITATION OR GENERAL ADVERTISING
WITH RESPECT TO THE SUBCLASS A-1 NOTE.


 


(B)                                 THE SUBCLASS A-1 NOTE PURCHASER (AS TO
ITSELF) IS AWARE OF THE FOLLOWING:  (I) THERE ARE SIGNIFICANT RESTRICTIONS ON
AND CONDITIONS TO THE TRANSFERABILITY OF THE SUBCLASS A-1 NOTE (AND THE SUBCLASS
A-1 NOTE WILL BEAR LEGENDS REFERRING TO SUCH RESTRICTIONS) AND THERE IS NO
MARKET FOR THE SUBCLASS A-1 NOTE AND NO MARKET IS EXPECTED TO DEVELOP FOR THE
SUBCLASS A-1 NOTE, AND ACCORDINGLY, IT MAY NOT BE POSSIBLE FOR THE SUBCLASS A-1
NOTE PURCHASER TO LIQUIDATE THE SUBCLASS A-1 NOTE PURCHASER’S INVESTMENT IN THE
SUBCLASS A-1 NOTE; (II) NO GOVERNMENTAL AGENCY HAS MADE ANY FINDINGS AS TO THE
FAIRNESS OF THE TERMS OF THIS AGREEMENT OR THE TERMS AND CONDITIONS OF THE
SUBCLASS A-1 NOTE; (III) THERE ARE NUMEROUS RISKS AND UNCERTAINTIES INVOLVED IN
THE SUBCLASS A-1 NOTE PURCHASER’S ACQUISITION OF THE SUBCLASS A-1 NOTE AND THE
SUBCLASS A-1 NOTE PURCHASER HAS BEEN ADVISED OF AND UNDERSTANDS SUCH RISKS AND
UNCERTAINTIES; AND (IV) ANY PROJECTIONS OR PREDICTIONS THAT MAY HAVE BEEN MADE
AVAILABLE TO THE SUBCLASS A-1 NOTE PURCHASER ARE BASED ON ESTIMATES,
ASSUMPTIONS, AND FORECASTS WHICH MAY PROVE TO BE INCORRECT; AND NO

 

17

--------------------------------------------------------------------------------


 

assurance is given that actual results will correspond with the results
contemplated by the various projections.


 


(C)                                  THE SUBCLASS A-1 NOTE PURCHASER HAS
KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS, IS CAPABLE OF
EVALUATING THE MERITS AND RISKS OF AN INVESTMENT IN THE SUBCLASS A-1 NOTE AND
HAS CAREFULLY CONSIDERED THE SUITABILITY OF AN INVESTMENT IN SUCH NOTES AND HAS
DETERMINED THAT THE SUBCLASS A-1 NOTE ARE A SUITABLE INVESTMENT.  SUCH SUBCLASS
A-1 NOTE PURCHASER HAS RECEIVED AND CAREFULLY READ THE TRANSACTION DOCUMENTS AND
THE SUBCLASS A-1 NOTE PURCHASER CONFIRMS THAT ALL DOCUMENTS, RECORDS AND BOOKS
PERTAINING TO THE SUBCLASS A-1 NOTE, THE ISSUER AND ITS ASSETS AND THE OTHER
PARTIES TO THE TRANSACTION DOCUMENTS WHICH ARE RELEVANT TO THE SUBCLASS A-1 NOTE
PURCHASER’S INVESTMENT DECISION HAVE BEEN MADE AVAILABLE TO THE SUBCLASS A-1
NOTE PURCHASER.  THE SUBCLASS A-1 NOTE PURCHASER IS CAPABLE OF BEARING THE RISKS
AND BURDENS OF ITS INVESTMENT IN THE SUBCLASS A-1 NOTE AND IS AWARE THAT AN
EARLY REDEMPTION OF THE SUBCLASS A-1 NOTE MAY OCCUR AND THAT NO PREMIUM WILL BE
PAID UPON ANY EARLY REDEMPTION.


 


SECTION 5.04.  INVESTMENT COMPANY ACT.


 


(A)                                  NEITHER OF THE SUBCLASS A-1 NOTE PURCHASER
NOR THE PURCHASER’S AGENT IS REQUIRED TO REGISTER AS AN “INVESTMENT COMPANY” NOR
IS EITHER OF THE SUBCLASS A-1 NOTE PURCHASER OR THE PURCHASER’S AGENT CONTROLLED
BY AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT.


 


(B)                                 THE SUBCLASS A-1 NOTE PURCHASER AND THE
PURCHASER’S AGENT ACKNOWLEDGE THAT THE ISSUER HAS NOT REGISTERED AS AN
INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT.  IN CONNECTION WITH THE
EXCLUSION OF THE ISSUER FROM CLASSIFICATION AS AN INVESTMENT COMPANY UNDER THE
INVESTMENT COMPANY ACT, THE SUBCLASS A-1 NOTE PURCHASER REPRESENTS THAT IT
CONSTITUTES NO MORE THAN SEVEN “BENEFICIAL OWNERS” OF THE SUBCLASS A-1 NOTE FOR
PURPOSES OF SECTION 3(C)(1) OF THE INVESTMENT COMPANY ACT.  THE SUBCLASS A-1
NOTE PURCHASER FURTHER REPRESENTS THAT:  (I) IT IS INVESTING NO MORE THAN 40% OF
ITS ASSETS IN THE SUBCLASS A-1 NOTE; (II) IT WAS NOT FORMED FOR THE PURPOSE OF
INVESTING IN THE SUBCLASS A-1 NOTE; (III) (A) THE SHAREHOLDERS, PARTNERS OR
OTHER HOLDERS OF EQUITY OR BENEFICIAL INTERESTS IN THE SUBCLASS A-1 NOTE
PURCHASER ARE NOT ABLE TO DECIDE INDIVIDUALLY WHETHER TO ACQUIRE THE SUBCLASS
A-1 NOTE OR TO DETERMINE THE EXTENT OF SUCH ACQUISITION AND (B) IT IS NOT A
DEFINED CONTRIBUTION OR SIMILAR BENEFIT PLAN THAT ALLOWS PARTICIPANTS TO
DETERMINE WHETHER OR HOW MUCH WILL BE INVESTED IN INVESTMENTS ON THEIR BEHALF;
(IV) IT IS ACQUIRING THE SUBCLASS A-1 NOTE IN A PRINCIPAL AMOUNT OF NOT LESS
THAN THE MINIMUM DENOMINATIONS SET FORTH IN THE INDENTURE; AND (V) IT IS
ACQUIRING THE SUBCLASS A-1 NOTE FOR INVESTMENT AND NOT FOR SALE IN CONNECTION
WITH ANY DISTRIBUTION THEREOF.  THE SUBCLASS A-1 NOTE PURCHASER FURTHER
UNDERSTANDS AND AGREES THAT IT WILL NOT PERMITTED TO TRANSFER ANY OR ALL OF THE
SUBCLASS A-1 NOTE OR ANY INTEREST THEREIN UNLESS THE ISSUER HAS CONSENTED TO
SUCH TRANSFER AND THE TRANSFEREE HAS DELIVERED TO THE ISSUER AND THE INDENTURE
TRUSTEE AN INVESTMENT LETTER MAKING REPRESENTATIONS AND WARRANTIES SUBSTANTIALLY
THE SAME AS THE FOREGOING REPRESENTATIONS AND WARRANTIES IN THIS SECTION
5.04(B).  THE ISSUER WILL NOT CONSENT TO ANY PROPOSED TRANSFER WHICH, AFTER
GIVING EFFECT TO SUCH PROPOSED TRANSFER, WOULD RESULT IN THE ISSUER’S
OUTSTANDING SECURITIES BEING OWNED BY MORE THAN 100 BENEFICIAL OWNERS FOR
PURPOSES OF SECTION 3(C)(1) OF THE INVESTMENT COMPANY ACT; AND, EXCEPT AS
PROVIDED IN SECTION 5.05 OF THIS AGREEMENT, IT WILL NOT HOLD THE SUBCLASS A-1
NOTE FOR THE BENEFIT OF ANY PERSON OR ACCOUNT AND IT WILL BE THE SOLE

 

18

--------------------------------------------------------------------------------


 

beneficial owner of the Subclass A-1 Note for all purposes and it will not sell
participation interests therein or enter into any arrangement pursuant to which
any other person or account shall be entitled to a beneficial interest in the
Subclass A-1 Note.


 


SECTION 5.05.  PLEDGE TO LIQUIDITY PROVIDERS.  THE ISSUER RECOGNIZES THE
OBLIGATIONS OF THE SUBCLASS A-1 NOTE PURCHASER UNDER THE TERMS OF THE LIQUIDITY
AGREEMENT AND HEREBY CONSENTS TO THE TRANSFER OF THE SUBCLASS A-1 NOTES TO THE
LIQUIDITY PROVIDERS WHEN REQUIRED AND IN ACCORDANCE WITH THE TERMS OF THE
LIQUIDITY AGREEMENT; PROVIDED THAT EACH OF THE LIQUIDITY PROVIDERS SHALL BE A
QIB, EACH LIQUIDITY PROVIDER SHALL BE ONLY ONE BENEFICIAL OWNER OF THE SUBCLASS
A-1 NOTES FOR PURPOSES OF THE INVESTMENT COMPANY ACT AND THAT THE TOTAL NUMBER
OF LIQUIDITY PROVIDERS SHALL NOT AT ANY TIME EXCEED 10, AND EACH LIQUIDITY
PROVIDER SHALL HAVE DELIVERED TO THE ISSUER AND THE INDENTURE TRUSTEE ON OR
BEFORE THE LATER OF THE DATE HEREOF AND THE DATE ON WHICH IT FIRST BECOMES A
LIQUIDITY PROVIDER, AN INVESTMENT LETTER MAKING REPRESENTATIONS AND WARRANTIES
SUBSTANTIALLY IDENTICAL TO THOSE SET FORTH IN THE FORM OF EXHIBIT B TO THE
INDENTURE.  IF AT ANY TIME THE NUMBER OF LIQUIDITY PROVIDERS SHALL EXCEED ONE,
THE PURCHASER’S AGENT SHALL NOTIFY THE ISSUER AND THE INDENTURE TRUSTEE OF THE
ADDITIONAL LIQUIDITY PROVIDERS AND THAT EACH SUCH  LIQUIDITY PROVIDER REPRESENTS
ONLY ONE BENEFICIAL OWNER FOR THE PURPOSES OF THE INVESTMENT COMPANY ACT. 
TRANSFERS OF THE SUBCLASS A-1 NOTES UNDER THE TERMS OF THE LIQUIDITY AGREEMENT
SHALL BE SUBJECT TO THE TERMS OF THIS SECTION 5.05, BUT SHALL NOT OTHERWISE BE
SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH IN THE INDENTURE.


 


ARTICLE VI
COVENANTS OF THE ISSUER


 


SECTION 6.01.  [RESERVED].


 

SECTION 6.02.  Information from the Issuer.  So long as the Subclass A-1 Note
Purchaser shall own the Subclass A-1 Note, the Issuer will furnish to the
Subclass A-1 Note Purchaser and the Purchaser’s Agent:

 


(A)                                  A COPY OF EACH CERTIFICATE, REPORT,
STATEMENT, NOTICE OR OTHER COMMUNICATION (OTHER THAN INVESTMENT INSTRUCTIONS)
FURNISHED BY OR ON BEHALF OF THE ISSUER TO THE INDENTURE TRUSTEE UNDER THE
INDENTURE CONCURRENTLY THEREWITH, AND PROMPTLY AFTER RECEIPT THEREOF, A COPY OF
EACH NOTICE, DEMAND OR OTHER COMMUNICATION RECEIVED BY OR ON BEHALF OF THE
ISSUER UNDER THE INDENTURE;


 


(B)                                 SUCH OTHER INFORMATION, DOCUMENTS, RECORDS
OR REPORTS RESPECTING THE COLLATERAL OR THE ISSUER, AS THE SUBCLASS A-1 NOTE
PURCHASER OR PURCHASER’S AGENT MAY FROM TIME TO TIME REASONABLY REQUEST WITHOUT
UNREASONABLE EXPENSE TO THE ISSUER;


 


(C)                                  SUCH PUBLICLY AVAILABLE INFORMATION,
DOCUMENTS, RECORDS OR REPORTS RESPECTING THE ISSUER OR THE CONDITION OR
OPERATIONS, FINANCIAL OR OTHERWISE OF THE ISSUER AS THE SUBCLASS A-1 NOTE
PURCHASER OR PURCHASER’S AGENT MAY FROM TIME TO TIME REASONABLY REQUEST;


 


(D)                                 AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN
FIVE BUSINESS DAYS AFTER THE OCCURRENCE THEREOF, NOTICE OF (I) THE OCCURRENCE OF
ANY EVENT OF DEFAULT, (II) THE OCCURRENCE OF ANY EARLY AMORTIZATION EVENT,
(III) ANY FACT, CONDITION OR EVENT WHICH, WITH THE GIVING OF NOTICE

 

19

--------------------------------------------------------------------------------


 

or the passage of time or both, would become an Event of Default, (iv) any fact,
condition or event which, with the giving of notice or the passage of time or
both, would become an Early Amortization Event, (v) the failure of the Issuer to
observe any of its material undertakings under the Deal Documents or (vi) any
change in the status or condition of the Issuer or the Servicer that would
reasonably be expected to adversely affect the Issuer’s or the Servicer’s
ability to perform its obligations under the Deal Documents; and


 


(E)                                  ON OR BEFORE APRIL 30 OF EACH YEAR,
BEGINNING APRIL 30, 2003, THE REPORT REQUIRED TO BE DELIVERED BY THE SERVICER
PURSUANT TO SECTION 5.10 OF THE SERVICING AGREEMENT.


 

SECTION 6.03.  Access to Information.  So long as the Subclass A-1 Note
Purchaser shall own any Notes, the Issuer will, at any time and from time to
time during regular business hours, on reasonable notice to the Issuer, permit
the Subclass A-1 Note Purchaser or the Purchaser’s Agent, or its agents or
representatives to:

 


(A)                                  EXAMINE ALL BOOKS, RECORDS AND DOCUMENTS
(INCLUDING COMPUTER TAPES AND DISKS) IN THE POSSESSION OR UNDER THE CONTROL OF
THE ISSUER RELATING TO THE COLLATERAL, AND


 


(B)                                 VISIT THE OFFICES AND PROPERTY OF THE ISSUER
FOR THE PURPOSE OF EXAMINING THE MATERIALS DESCRIBED IN CLAUSE (A) ABOVE.


 

Except as provided in Section 10.05 hereof, any information obtained by the
Subclass A-1 Note Purchaser or the Purchaser’s Agent pursuant to this Section
6.03 shall be held in confidence by the Subclass A-1 Note Purchaser or
Purchaser’s Agent unless such information (i) has become available to the
public, (ii) is required or requested by any Governmental Authority or in any
court proceeding, or (iii) is required by any Governmental Rule to be disclosed
or otherwise made available and, in the case of (ii) and (iii) such disclosure
shall be only to the extent required.

 

SECTION 6.04.  Security Interests; Further Assurances.  The Issuer will take all
action necessary to maintain the Indenture Trustee’s first priority perfected
security interest in the Collateral.

 

SECTION 6.05.  Covenants.  The Issuer will duly observe and perform each of its
covenants set forth in the Indenture.

 

SECTION 6.06.  Securities Act.  The Issuer agrees not to sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) that would be integrated with the sale of the
Class B Notes and the Class A Notes in a manner that would require the
registration under the Securities Act of the sale to the Class B Note Purchasers
and the Class A Note Purchasers of the Class B Notes and the Class A Notes,
respectively.

 

20

--------------------------------------------------------------------------------


 


ARTICLE VII
MUTUAL COVENANTS AND AGREEMENTS


 

SECTION 7.01.  Legal Conditions to Closing.  The Subclass A-1 Note Purchaser,
the Purchaser’s Agent, the Issuer, and the Servicer will take all reasonable
actions necessary to comply promptly with all legal requirements which may be
imposed on any of them with respect to the Closing (including satisfaction of
the conditions contained in this Subclass A-1 Note Purchase Agreement), and will
promptly cooperate with and furnish information to one another in connection
with any such legal requirements.  The Subclass A-1 Note Purchaser, the
Purchaser’s Agent, the Issuer, and the Servicer will take all reasonable action
necessary to obtain (and will cooperate with one another in obtaining) any
consent, authorization, permit, license, franchise, order or approval of, or any
exemption by, any Governmental Authority or any other Person, required to be
obtained or made by it in connection with any of the transactions contemplated
by this Subclass A-1 Note Purchase Agreement.

 

SECTION 7.02.  Expenses and Fees.  Subject to Section 10.10, except as otherwise
expressly provided herein, all costs and expenses incurred in connection with
the entering into this Subclass A-1 Note Purchase Agreement and the transactions
contemplated hereby shall  be paid by the Issuer.

 

SECTION 7.03.  Mutual Obligations.  On and after the date of this Subclass A-1
Note Purchase Agreement, the Subclass A-1 Note Purchaser, the Purchaser’s Agent,
the Issuer and the Servicer will do, execute and perform all such other acts,
deeds and documents as the other party may from time to time reasonably require
in order to carry out the intent of this Subclass A-1 Note Purchase Agreement.

 


ARTICLE VIII
INDEMNIFICATION


 

SECTION 8.01.  Indemnification by the Issuer.  The Issuer agrees to indemnify
and hold harmless the Subclass A-1 Note Purchaser and the Purchaser’s Agent, the
Sheffield Purchasers (including any Persons, who are participants with any such
Sheffield Purchasers) and any other Owners and any of their respective officers,
directors, employees, agents, representatives, assignees and Affiliates (each an
“Indemnified Party”) against any and all losses, claims, damages, liabilities or
expenses (including legal and accounting fees) (collectively, “Losses”), as
incurred (payable promptly upon written request), for or on account of or
arising from or in connection with any breach of any representation, warranty or
covenant of the Issuer in this Subclass A-1 Note Purchase Agreement or in any
certificate or other written material delivered pursuant hereto; provided,
however, that the Issuer shall not be so required to indemnify any such Person
or otherwise be liable to any such Person hereunder for any Losses arising from
such Person’s negligence, willful misconduct or bad faith. Notwithstanding the
foregoing, the Issuer shall not be liable for any settlement of any proceeding
effected without its written consent

 

SECTION 8.02.  Procedure.  In order for any Indemnified Party to be entitled to
any indemnification provided for under this Subclass A-1 Note Purchase Agreement
in respect of, arising out of, or involving a claim made by any Person against
the Indemnified Party (a

 

21

--------------------------------------------------------------------------------


 

“Third Party Claim”), such Indemnified Party must notify the Issuer in writing
of the Third Party Claim within five Business Days of receipt of a summons,
complaint or other notice of the commencement of litigation and within ten
Business Days after receipt by such Indemnified Party of any other written
notice of the Third Party Claim.  Thereafter, the Indemnified Party shall
deliver to the Issuer, within a reasonable time after the Indemnified Party’s
receipt thereof, copies of all notices and documents (including court papers)
received by the Indemnified Party relating to the Third Party Claim.

 

SECTION 8.03.  Defense of Claims.  If a Third Party Claim is made against an
Indemnified Party, (a) the Issuer will be entitled to participate in the defense
thereof and, (b) if it so chooses, to assume the defense thereof with counsel
selected by the Issuer, provided that in connection with such assumption (i)
such counsel is not reasonably objected to by the Indemnified Party and (ii) the
Issuer first admits in writing its liability to indemnify the Indemnified Party
with respect to all elements of such claim in full.  Should the Issuer so elect
to assume the defense of a Third Party Claim, none of the Issuer will be liable
to the Indemnified Party for any legal expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof.  If the Issuer elects
to assume the defense of a Third Party Claim, the Indemnified Party will (i)
cooperate in all reasonable respects with the Issuer in connection with such
defense and (ii) not admit any liability with respect to, or settle, compromise
or discharge, such Third Party Claim without the Issuer’s prior written
consent.  If the Issuer shall assume the defense of any Third Party Claim, the
Indemnified Party shall be entitled to participate in (but not control) such
defense with its own counsel at its own expense.  If the Issuer does not assume
the defense of any such Third Party Claim, the Indemnified Party may defend the
same in such manner as it may deem appropriate, including settling such claim or
litigation after giving notice to the Issuer of such terms and, the Issuer will
promptly reimburse the Indemnified Party upon written request.

 


ARTICLE IX
THE PURCHASER’S AGENT


 

SECTION 9.01.  Authorization and Action.  Each Sheffield Owner hereby accepts
the appointment of Barclays Bank PLC, as Purchaser’s Agent hereunder, and
authorizes the Purchaser’s Agent to take such action as agent on its behalf and
to exercise such powers as are delegated to the Purchaser’s Agent by the terms
hereof, together with such powers as are reasonably incidental thereto.  The
Purchaser’s Agent reserves the right, in its sole discretion, to take any
actions, exercise any rights or remedies under this Subclass A-1 Note Purchase
Agreement and any related agreements and documents.  Except for actions which
the Purchaser’s Agent is expressly required to take pursuant to this Subclass
A-1 Note Purchase Agreement or the Revolving Asset Purchase Agreement, the
Purchaser’s Agent shall not be required to take any action which exposes the
Purchaser’s Agent to personal liability or which is contrary to applicable law
unless the Purchaser’s Agent shall receive further assurances to its
satisfaction from the Owners of the indemnification obligations under Section
9.04 hereof against any and all liability and expense which may be incurred in
taking or continuing to take such action.  The Purchaser’s Agent agrees to give
to each Owner prompt notice of each notice and determination given to it by the
Issuer, the Servicer and the Indenture Trustee, pursuant to the terms of this
Subclass A-1 Note Purchase Agreement or the Indenture.  Subject to Section 9.06
hereof, the appointment and authority of the Purchaser’s Agent hereunder shall
terminate upon the payment

 

22

--------------------------------------------------------------------------------


 

to (a) each Sheffield Owner of all amounts owing to such Owner hereunder and (b)
the Purchaser’s Agent of all amounts due hereunder.

 

SECTION 9.02.  Purchaser’s Agent’s Reliance, Etc.  Neither the Purchaser’s Agent
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Purchaser’s Agent under or
in connection with this Subclass A-1 Note Purchase Agreement or any related
agreement or document, except for its or their own gross negligence or willful
misconduct.  Without limiting the foregoing, the Purchaser’s Agent:  (i) may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to any
Sheffield Owner and shall not be responsible to any Sheffield Owner for any
statements, warranties or representations made by the Issuer, the Servicer or
the Indenture Trustee in connection with this Subclass A-1 Note Purchase
Agreement; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Subclass A-1 Note Purchase Agreement on the part of the Issuer, the Servicer or
the Indenture Trustee or to inspect the property (including the books and
records) of the Issuer, the Servicer or the Indenture Trustee; (iv) shall not be
responsible to any Sheffield Owner for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Subclass A-1 Note
Purchase Agreement or any other instrument or document furnished pursuant
hereto; and (v) shall incur no liability under or in respect of this Subclass
A-1 Note Purchase Agreement by acting upon any notice (including notice by
telephone), consent, certificate or other instrument or writing (which may be by
telex) believed by it in good faith to be genuine and signed or sent by the
proper party or parties.

 

SECTION 9.03.  Purchaser’s Agent and Affiliate.  Barclays Bank PLC and its
Affiliates may generally engage in any kind of business with the Issuer or the
Servicer, any of their respective Affiliates and any Person who may do business
with or own securities of the Issuer or the Servicer or any of its Affiliates,
all as if Barclays Bank PLC were not the Purchaser’s Agent and without any duty
to account therefor to the Sheffield Owners.

 

SECTION 9.04.  Indemnification.  Each Sheffield Owner severally agrees to
indemnify the Purchaser’s Agent (to the extent not reimbursed by the Issuer or
the Servicer), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, or reasonable
out-of-pocket expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against the Purchaser’s Agent in any
way relating to or arising out of this Subclass A-1 Note Purchase Agreement or
any action taken or omitted by the Purchaser’s Agent under this Subclass A-1
Note Purchase Agreement; provided, that (i) a Sheffield Owner shall not be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
or arising from the Purchaser’s Agent’s gross negligence or willful misconduct
and (ii) a Sheffield Owner shall not be liable for any amount in respect of any
compromise or settlement or any of the foregoing unless such compromise or
settlement is approved by the Subclass A-1 Note Purchaser.  Without limitation
of the generality of the foregoing, each Sheffield Owner agrees to reimburse the
Purchaser’s Agent, promptly upon demand, for any reasonable out-of-pocket
expenses (including reasonable counsel fees) incurred by the Purchaser’s Agent
in connection with the administration, modification, amendment or

 

23

--------------------------------------------------------------------------------


 

enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Subclass
A-1 Note Purchase Agreement; provided, that no Sheffield Owner shall be
responsible for the costs and expenses of the Purchaser’s Agent in defending
itself against any claim alleging the gross negligence or willful misconduct of
the Purchaser’s Agent to the extent such gross negligence or willful misconduct
is determined by a court of competent jurisdiction in a final and non-appealable
decision.

 

SECTION 9.05.  Purchase Decision.  Each Sheffield Owner acknowledges that it
has, independently and without reliance upon the Purchaser’s Agent, any other
Sheffield Owner or any of their respective Affiliates, and based on such
documents and information as it has deemed appropriate, made its own evaluation
and decision to enter into this Subclass A-1 Note Purchase Agreement and to
purchase an interest in the Subclass A-1 Note.  Each Sheffield Owner also
acknowledges that it will, independently and without reliance upon the
Purchaser’s Agent, any other Sheffield Owner or any of their respective
Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under this Subclass A-1 Note Purchase Agreement or any related
agreement, instrument or other document.

 

SECTION 9.06.  Successor Purchaser’s Agent.  (a) The Purchaser’s Agent may
resign at any time by giving sixty days’ written notice thereof to the Sheffield
Owners, the Issuer, the Servicer and the Indenture Trustee.  Upon any such
resignation, a majority of the Sheffield Owners shall have the right to appoint
a successor Purchaser’s Agent approved by the Issuer (which approval will not be
unreasonably withheld or delayed).  If no successor Purchaser’s Agent shall have
been so appointed by a majority of the Sheffield Owners and shall have accepted
such appointment, within sixty days after the retiring Purchaser’s Agent’s
giving of notice or resignation, then the retiring Purchaser’s Agent may, on
behalf of the Sheffield Owners appoint a successor Purchaser’s Agent.  If such
successor Purchaser’s Agent is not an Affiliate of Barclays Bank PLC, such
successor Purchaser’s Agent shall be subject to the Issuer’s prior written
consent.  Upon the acceptance of any appointment as Purchaser’s Agent hereunder
by a successor Purchaser’s Agent, such successor Purchaser’s Agent shall
thereupon succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Purchaser’s Agent, and the retiring
Purchaser’s Agent shall be discharged from its duties and obligations under this
Subclass A-1 Note Purchase Agreement.  After any retiring Purchaser’s Agent’s
resignation or removal hereunder as Purchaser’s Agent, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Purchaser’s Agent under this Subclass A-1 Note
Purchase Agreement.

 


ARTICLE X
MISCELLANEOUS


 

SECTION 10.01.  Amendments.  No amendment or waiver of any provision of this
Subclass A-1 Note Purchase Agreement shall in any event be effective unless (i)
the same shall be in writing and signed by all of the parties hereto and (ii)
each rating agency then rating the Commercial Paper Notes shall have confirmed
that such amendment will not result in a reduction or withdrawal of its then
effective rating of the Commercial Paper Notes, and then such amendment, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

24

--------------------------------------------------------------------------------


 

SECTION 10.02.  Notices.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
telecopies) or delivered by overnight courier service, as to each party hereto,
at its address set forth below or at such other address as shall be designated
by such party in a written notice to the other parties hereto.  All such notices
and communications shall, when telecopied or sent by overnight delivery service,
be effective with respect to telecopy notices, when the sending machine receives
confirmation of the transmission, and with respect to overnight delivery service
when confirmed by signed receipt.

 

If to the Subclass A-1 Note Purchaser:

 

Sheffield Receivables Corporation

c/o Barclays Bank PLC

222 Broadway
New York, New York 10038
Attention:     Asset Securitization Group
Telephone No.  (212) 412-3266
Facsimile No. (212) 412-6846



If to the Issuer:

 

Willis Engine Funding LLC
2320 Marinship Way
Suite 300
Sausalito, California 94965
Telephone No.  (415) 331-5281
Facsimile No.  (415) 331-5167



If to Purchaser’s Agent:



Barclays Bank PLC

222 Broadway

New York, New York 10038

Attention:     Asset Securitization Group

Telephone No.  (212) 412-3266

Facsimile No.  (212) 412-6846

 

SECTION 10.03.  No Waiver; Remedies.  No failure on the part of any party hereto
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

SECTION 10.04.  Binding Effect; Assignability.  This Subclass A-1 Note Purchase
Agreement shall be binding upon and inure to the benefit of the Issuer, the
Purchaser’s Agent and the Subclass A-1 Note Purchaser and their respective
successors and assigns

 

25

--------------------------------------------------------------------------------


 

(including any subsequent holders of the Subclass A-1 Note); provided, however,
that the Issuer shall not have the right to assign its rights hereunder or any
interest herein (by operation of law or otherwise) without the prior written
consent of the Subclass A-1 Note Purchaser.  The Issuer acknowledges that the
Subclass A-1 Note Purchaser may at any time assign any and all of its rights
hereunder to the Owners.  This Subclass A-1 Note Purchase Agreement shall create
and constitute the continuing obligation of the parties hereto in accordance
with its terms, and shall remain in full force and effect until such time as all
amounts payable with respect to the Subclass A-1 Note shall have been paid in
full.

 

SECTION 10.05.  Provision of Documents and Information.  The Issuer acknowledges
and agrees that the Subclass A-1 Note Purchaser and the Purchaser’s Agent are
permitted to provide to the Sheffield Purchasers, the placement agents for the
Subclass A-1 Note Purchaser’s Commercial Paper Notes, the rating agencies of the
Subclass A-1 Note Purchaser’s Commercial Paper Notes and other liquidity and
credit providers under the Subclass A-1 Note Purchaser’s Commercial Paper Note
program, opinions, certificates, documents and other information relating to the
Issuer, the Indenture Trustee and the Servicer and the Collateral delivered to
the Subclass A-1 Note Purchaser or Purchaser’s Agent pursuant to this Subclass
A-1 Note Purchase Agreement.  In addition, the Issuer, the Indenture Trustee and
the Servicer agree that any successors or assignees of the Subclass A-1 Note
Purchaser will be entitled to receive the same opinions, certificates, documents
and other information from the Issuer, the Indenture Trustee, the Servicer and
their respective agents and representatives as the Subclass A-1 Note Purchaser
or Purchaser’s Agent under this Subclass A-1 Note Purchase Agreement.  The
Purchaser’s Agent agrees not to provide any of the foregoing materials or
information to any of the Sheffield Purchasers, the other liquidity and credit
providers under the Subclass A-1 Note Purchaser’s Commercial Paper Program or
the dealers or placement agents of the Subclass A-1 Note Purchaser’s Commercial
Paper Notes unless such party has agreed to hold such materials or information
in confidence in accordance with the standard set forth in Section 6.03 hereof.

 

SECTION 10.06.  GOVERNING LAW; JURISDICTION.  THIS SUBCLASS A-1 NOTE PURCHASE
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS. 
EACH OF THE PARTIES TO THIS SUBCLASS A-1 NOTE PURCHASE AGREEMENT HEREBY AGREES
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE
JUDGMENTS THEREOF.  EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

 

SECTION 10.07.  No Proceedings.

 

(a)                                  The Issuer agrees that so long as any of
the Subclass A-1 Note Purchaser’s Commercial Paper Notes shall be outstanding or
there shall not have elapsed one year plus one day since the last day on which
any of the Subclass A-1 Note Purchaser’s Commercial Paper Notes shall have been
outstanding, it shall not file, or join in the filing of, a petition against the
Subclass A-1 Note Purchaser under the Federal Bankruptcy Code, or join in the
commencement

 

26

--------------------------------------------------------------------------------


 

of any bankruptcy, reorganization, arrangement, insolvency, liquidation or other
similar proceeding against the Subclass A-1 Note Purchaser.

 

(b)                                 The Subclass A-1 Note Purchaser and the
Purchaser’s Agent agrees that so long as the Subclass A-1 Note shall be
outstanding or there shall not have elapsed one year plus one day since the last
day on which the Subclass A-1 Note shall have been outstanding, it shall not
file, or join in the filing of, a petition against the Issuer under the Federal
Bankruptcy Code, or join in the commencement of any bankruptcy, reorganization,
arrangement, insolvency, liquidation or other similar proceeding against the
Issuer.

 

SECTION 10.08.  Execution in Counterparts.  This Subclass A-1 Note Purchase
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement.

 

SECTION 10.09.  No Recourse.  The obligations of the Subclass A-1 Note Purchaser
or any Sheffield Purchaser under this Subclass A-1 Note Purchase Agreement, or
any other agreement, instrument, document or certificate executed and delivered
by or issued by the Subclass A-1 Note Purchaser or any such Sheffield Purchaser
or any officer thereof are solely the corporate obligations of the Subclass A-1
Note Purchaser or any such Sheffield Purchaser.  No recourse shall be had for
payment of any fee or other obligation or claim arising out of or relating to
this Subclass A-1 Note Purchase Agreement or any other agreement, instrument,
document or certificate executed and delivered or issued by a Subclass A-1 Note
Purchaser or any Sheffield Purchaser or any officer thereof in connection
therewith, against any stockholder, employee, officer, director or incorporator
of a Subclass A-1 Note Purchaser or any such Sheffield Purchaser.

 

SECTION 10.10.  Limited Recourse.  The obligations of the Issuer under this
Subclass A-1 Note Purchase Agreement shall be payable only out of the Collateral
and the Subclass A-1 Note Purchaser shall not look to any property or assets of
the Issuer, other than to the Collateral remaining after all obligations of the
Issuer under the Indenture are satisfied. To the extent that the proceeds of the
Collateral after application in accordance with the provisions of the Indenture
are insufficient to satisfy the obligations of the Issuer under the Indenture
and under this Agreement, the Issuer shall have no further obligation in respect
hereof and any remaining outstanding obligation shall be extinguished.

 

SECTION 10.11.  Survival.  All representations, warranties, guaranties and
indemnifications (including the payment obligations in Section 9.04 hereof)
contained in this Subclass A-1 Note Purchase Agreement and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the sale and transfer of the Subclass A-1 Note.

 

SECTION 10.12.  Third-Party Beneficiaries.  The parties hereto agree and
acknowledge that the Owners are and shall be third–party beneficiaries under
this Subclass A-1 Note Purchase Agreement.

 

27

--------------------------------------------------------------------------------


 

SECTION 10.13.  Appointment of Agent for Service of Process.  The Issuer hereby
appoints CT Corporation Systems having an address at 1633 Broadway, New York,
New York 10019 as its agent for service of process in the State of New York.

 

SECTION 10.14.  Effect on Original Note Purchase Agreement.  The Issuer and the
Subclass A-1 Note Purchaser hereby agree that as of the Effective Date (i) the
terms and provisions of the Original Note Purchase Agreement shall be and hereby
are amended and restated in their entirety by the terms and provisions of this
Subclass A-1 Note Purchase Agreement and (ii) the execution and delivery of this
Subclass A-1 Note Purchase Agreement shall not constitute or effect or be deemed
to constitute or effect a novation, refinancing, discharge, extinguishment or
refunding or any of the “Outstanding Obligations” (as defined in the Original
Indenture).

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Subclass A-1 Note Purchase
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

 

 

WILLIS ENGINE FUNDING LLC

 

  as Issuer,

 

 

 

 

 

 

 

 

 

By:

 

/s/ MONICA J. BURKE

 

 

Name:

Monica J. Burke

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

WILLIS LEASE FINANCE CORPORATION,

 

  as Servicer,

 

 

 

 

 

 

 

 

 

By:

        /s/ DONALD A. NUNEMAKER

 

 

Name:

Donald A. Nunemaker

 

 

Title

Executive Vice President
Chief Operating Officer

 

 

 

 

 

 

 

 

 

SHEFFIELD RECEIVABLES CORPORATION,

 

  as Subclass A-1 Note Purchaser

 

 

 

 

 

By:

Barclays Bank PLC, as Attorney in Fact

 

 

 

 

 

By:

 

/s/ JANETTE LIEU

 

 

Name:

Janette Lieu

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

BARCLAYS BANK PLC,

 

  as Purchaser’s Agent

 

 

 

 

 

 

 

 

 

By:

 

/s/ PIERRE DULEYRIE

 

 

Name:

Pierre Duleyrie

 

 

Title:

Director

 

Signature Page 1

to

Subclass A-1 Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Account to which cash payments shall be made to:

 

Barclays Bank PLC

ABA #:  026-00-2574

Account Number:  050-791-516

Account Name:  Sheffield 4(2) Funding Account

Ref:  Willis Engine Finance

Telephone:  (212) 412-2932

Fax:  (212) 412-6846

e-mail:  pierre.duleyrie@barcap.com

 

--------------------------------------------------------------------------------